Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 1 of 100 PageID #: 138




               EXHIBIT R
        Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 2 of 100 PageID #: 139



                          SUPREME COURT OF THE STATE OF NEW YORK
                          COUNTY OF QUEENS
                                                                                         ■X
                          SHIRLEY BROWN,
                                                              Plaintiff,                      Index No.: 706805/2019

                                                  -against-                                   PLAINTIIFF’S RESPONSE
                                                                                              TO COMBINED
                                                                                              DEMANDS
                         AMERICAN AIRLINES GROUP, INC., JANE DOE and
                         AMERICAN AIRLINES, INC.
                                                              Defendants.
                                                                                     X



                                 PlaintiffSHIRLEYBROWN,byandthroughherattorneysLERNER,ARNOLD&
                         WINSTON,
                                LLP
                                  as
                                   ,and
                                      for
                                       herresponse
                                                 to
                                                  the
                                                    Combined
                                                           Demands
                                                                 made
                                                                    by
                                                                     the
                                                                       Defendants,
                        AMERICAN
                               AIRLINES
                                      GROUP
                                          INC.
                                           , and
                                               AMERICAN
                                                      AIRLINES,
                                                             INC.,
                                                                herein
                                                                    alleges
                        upon information and belief the follows:

                                          AS TO DEMAND FOR DISCOVERY AND INSPECTION

                                Plaintiffisnotinpossessionofanydocumentsresponsetothisdemand.
                                                                                           Anydocuments
                        responsivetothisdemandareinDefendants’
                                                            possessionandhasnotbeprovidedindiscovery.
                                                    A S TO T H E N O T I C E TO P R O D U r F


                               AnnexedheretoaredulyexecutedHIPAAAuthorizationsandmedicalrecordsforall.
                        medical providers plaintiff has treated with:

                                               UCSan Diego Health
                                               200 W. Harbor Drive
                                               San Diego, CA 92103

                                              Dr. Cinthi Pillai
                                              NYU Langone Health- Neurology
                                              240 E. 38«> Street, 15“' Floor
                                              New York, NY 10016

                                              Dr. Kenneth R. Barasch
                                              755 Park Avenue
                                              New York, NY 10021
iNER.-Arnold -Winston




                                                                            1
       Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 3 of 100 PageID #: 140



                                                Dr. John Delfino
                                                NYU Health System
                                                240 East 38'"’ Street, 20**' FI.
                                                New York, NY 10016


                                               ASTO DEMAND PURSUANTTO CPLR 454Sra)
                                                             Plaintiff is aMedicare recipient
                                                              See authorization attached.

                                        AS TO DEMAND FOR EXPERT WITNESS DISCI.OSURF

                                Plaintiffhasyettoretainanyexpertwitness.Ifanexpertisretainedtotestilyattrial,this
                        responsewillbesupplementedpursuanttoCPLR§3101(d).
                                       RESPONSE TO NOTICE TO PRODUCE MEDICARE LIEN

                                                               See attached.


                                          AS TO DEMAND FOR INSURANCE INFORMATION

                                                               Not applicable.

                                          AS TO DEMAND FOR EMPLOYMENT RECORDS

                                                       Not applicable. Plaintiff is retired.

                               PLEASETAKENOTICE,Plaintiffreservestherighttosupplementthis response          up

                       to and including the time of trial.


                       Dated; New York, New York
                              January 24,2020
                                                                        Yours, etc.


                                                                        LERNER, ARNOLD &WINSTON, LLP
                                                                        Attorneys for Plaiiitiff

                                                                        By

                                                                                 Ja^b"
                                                                                    L^dvine
                                                                       475 Park AvenudSouth, 28'*’ Floor
                                                                       New York, New York 10016
                                                                       (212) 686-4655

INER* ARNOLD ●WlN^ON




                                                                         2
        Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 4 of 100 PageID #: 141




                       TO;   CHAN &GRANT, LLP
                             By: Alice Chan
                             Attorneys for Defendants
                             AMERICAN AIRLINES GROUP, INC. &
                             AMERICAN AIRLINES, INC.
                             61 Lexington Avenue, Suite IG
                             New York, New York 10010
                             Tel: (646) 779-2988
                             Fax; (646) 779-2950




iNER-Arnold 'Winston




                                                             3
        Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 5 of 100 PageID #: 142




                                                       A F F I D AV I T O F S E R V I C E




                        STATE OF NEW YORK )
                                          )SS:
                        COUNTY OF NEW YORK )

                                Leslie Sanchez, being duly sworn, deposes and says: deponent is not aparty to this action,

                        is over 18 years of age and resides in Fairfield County, Connecticut.

                                On January 24, 2020, deponent served the within PLAINTIFF’S RESPONSE TO

                        COMBINED DEMANDS on the following attorneys of record in this action at the address

                        designated by said attorneys for that purpose by depositing atrue copy of same enclosed in a

                        post-paid properly addressed wrapper in an official depository under the exclusive care and

                        custody of the United States Postal Service within the State of New York.

                        To :   CHAN &GRANT, LLP
                               By: Alice Chan
                               Attorneys for Defendants
                               AMERICAN AIRLINES GROUP, INC. &
                               AMERICAN AIRLINES, INC.
                               61 Lexington Avenue, Suite IG
                               New York, New York 10010




                        Sworn to before me this                                             Paralegal
                        24* day of January, 2020



                           n6ta^hpuBli(|
                           C            I



— L t W -
INER- ARNOLD -WINSTON




                                                                          4
      Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 6 of 100 PageID #: 143




                                                                A F F I D AV I T O F S E R V I C E




                       STATE OF NEW YORK )
                                          )SS:
                       COUNTY OF NEW YORK )

                                  Leslie Sanchez, being duly sworn, deposes and says; deponent is not aparty to this action.

                       is over 18 years of age and resides in Fairfield County, Connecticut.

                                  On January 28, 2020, deponent served the within PLAINTIFF’S RESPONSE TO

                       COMBINED DEMANDS on the following attorneys of record in this action at the address

                       designated by said attorneys for that purpose by depositing atrue copy of same enclosed in a

                       post-paid properly addressed wrapper in an official depository under the exclusive care and

                       custody of the United States Postal Service within the State of New York.

                       To :       C H A N & G R A N T, L L P
                                  By: Alice Chan
                                  Attorneys for Defendants
                                  AMERICAN AIRLINES GROUP, INC. &
                                 AMERICAN AIRLINES, INC.
                                 61 Lexington Avenue, Suite IG
                                 New York, New York 10010




                                                                                                        m
                                                                                                     Leslie Sanchez
                       Sworn to before me this                                                       Paralegal
                       28* day of January, 2020



                              N O T          U B L I C
                                        V.




                                      Notarv Public on'lewYork
INER-ARNOLD -WINSTON                     ■No. 0’io.'V>370734
                                       Qu?.!in®d in Vcri;
                                  Commission EjiJ.'.res F...O. 5,20—
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 7 of 100 PageID #: 144
      Transaction Totals by Date Report                                                                                                                                                     Page 1of 1


              !Report Settings
          IAccount;                                    BROWN,SHIRLEY [44000611943]
          (Submission
          I           Information
          :User:                                       SANTOS, GINA[ GXS6]
          ; Ti m e ;                                                                                                                                                                                                 f

                                                       Thu Decs, 2019 1:08 PM



          \
          ?    V         Tr a n s a c U o n I n f o r m a t i o n

          i                                                                                                                          Service Date From       S e r v i c e D a t e To   To t a l A m o u n t ■
                                                                                                                                                                                                              !

          IVCharges                                                                                                                         08/28/2017               12/05/2019                   436.00 '

      ITx# Procedure »                                               Diagnoses                                           Service Provider                                     Date               Amount;         I
      <




      t                170450-PB CT HEAD W/... S09.90XA-Unspecified i... Norbash, Alexander M,...                                                                   08/29/2017                    436.00 '
      i                                                             R20.0-Anesthesia of skin                                                                                                                 i
                                    {Match Pmt) 2                   206002000-INSURANCE PAYMENT (INSURANCE)                                                             09/2B/2017       35.14

      5                             (Match Adj)3                    208003000-CONTRACTUAL WRITE-OFF (INSURANCE)                                                         09/20/2017       391.17
      7


                                    (Match Adj)4                    2O0OO3OOO-CONTRACTUALWRITE-OFF(INSURANCE)                                                           09/26/2017        0.72

                                    (MalchAdj)8                     2 0 a 0 0 3 0 3 S - PA S T F O L L O W - U P D E A I 3 L I N E                                      12/06/2010        8.97               )


                   Payments                                                                                                                 Matched to charges                                     35.14 ;
      I            Adjustments                                                                                                              Matched to charges                                    400.86;


      Note:ThisreportcontainsonlythosepaymentsandadjustmentswhicharematchedtothechargeslistedintheChargessection.




   Professional Billing                                                                                                                                                  12/5/2019 1;08;II PM
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 8 of 100 PageID #: 145

                                              200 W. Arbor Dr.                        BROWN,SHIRLEY
                                                                                      MRN: 30412377
                                              San Diego CA 92103                      DOB:             Sex:F
                                                                                      Adm: 8/29/2017, D/C: 8/29/2017
  Results

                                                                                Resulted: 08/29/17 1413, Result status: Final
     CT Head W/O Contrast [1535619251                                                                                    result

        Ordering provider: Aminlari, Amir, MD 08/29/171251            Performed:         08/29/17 1253 -08/29/17 1253
        Resulting lab: RADIOLOGY
        Narrative:
        EXAM DESCRIPTION:
        CT SCAN HEAD/BRAIN(70450) Qty:1/ COMPUTER DATA ANALYSIS(99090) Qty:1:8/29/2017
         1:15 pm

        C L I N I C A L H I S T O R Y:
        Status post head injury with slight right facial numbness.

        TECHNIQUE:
        ACT scan of the head was performed from the foramen magnum to the skull
        vertex without the use of intravenous contrast. Axiai, coronai and sagittal
        reconstructions were provided.


            Up-to-date CT equipment and radiation dose reduction techniques were
        empioyed. CTDIvol: 63.0 mGy. DLP: 1024 mGy-cm.

        COMPARISON:
        None available


        FINDINGS:
        There is no acute intracranial hemorrhage, mass effect, midline shift, or
        hydrocephalus. The ventricles and sulci are normal for age.

        There are small bilateral chronic posterior fossa fluid collections.

        There is no evidence of calvarial or skull base fracture. The temporal bones
        show normal aeration, and there is no definite evidence of soft tissue injury.

        The visualized paranasal sinuses are clear.

        IMPRESSION:
        No acute intracranial hemorrhage, mass effect, midline shift, or
        hydrocephalus. No evidence of calvarial fracture or scalp injury.

        Small bilateral chronic posterior fossa fluid collections.

        CONCURRENT             SUPERVISION:

        Ihave reviewed the images and agree with the resident's interpretation.

        DOSE      S TAT E M E N T:

        UC San Diego Health System CT scanners employ modern techniques forCT dose
        reduction, including protocol review, automatic exposure control, and
        iterative reconstruction techniques. These features assure that radiation
        dose levels in CT are optimized and are consistent with state-of-the-art, low
        dose CT practice.
        Specimen Information
       Orype                             Source                      Collected On ■
                                                                     08/29/17 1253




  Printed on 1/9/2018 10:41 AM                                                                                          Page 1
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 9 of 100 PageID #: 146


                                                     2 0 0 W. A r b o r D r.                   BROWN.SHIRLEY
                                                     DC San Diego Health                       MRN: 30412377

                                                     San Diego CA 92103                        DOB:l           Sex:F
                                                                                               Adm: 8/29/2017, D/C: 8/29/2017
  Admission/Discharge Information
       Admission Date                   Discharqe'Date               Discharcje Dispdsitibn
       08/29/2017                       08/29/2017                   Home Routine


  ED Provider Notes by Aminlari, Amir, MD at 08/29/171251
    Author: Aminlari, Amir, MD         Service: (none)                                        AuthorType: Attending Physician
       Filed: 08/29/17 1257                           Date of Service; 08/29/17 1251          Status; Signed
       Editor. Aminlari, Amir. MD (Attending Physician)


  C H I E F C O M P L A I N T;
  HEAD INJURY
  HISTORY OF PRESENT ILLNESS:
  THIS IS APLEASANT 69-YEAR-OLD FEMALE WITH NO PAST MEDICAL HISTORY THE WHO WAS ON A
  FLIGHT LAST NIGHT, AND HAD APIECE OF CARIE ON LUGGAGE FALL FROM THE OVERHEAD
  COMPARTMENT AND STRIKE HER ON THE HEAD. SHE REPORTS NO MILD NUMBNESS TO THE
  RIGHT FACE. SHE DENIES LOSS OF CONSCIOUSNESS. SHE DENIES WEAKNESS. SHE DENIES
  VISION OR SPEECH CHANGES. HER SYMPTOMS ARE RATED AS MILD TO MODERATE WITH NO
  M O D I F Y I N G FA C TO R S ,
  PMH:
  No past medical history on file.

  PA S T S U R G I C A L H I S T O R Y:
  No past surgical history on file.

  FA M I LY H I S T O R Y;
  No family history on file.

  SOCIAL HISTORY:
  To b a c c o : D e n i e s
  Alcohol; Denies
  Drugs: Denies

  H O M E M E D I C AT I O N S
  None



  ALLERGIES:
  Review of patient's allergies indicates no known allergies.


  REVIEW OF SYSTEMS:
  A12 Point ROS was performed and was negative except as stated in HPI

  PHYSICAL EXAM;
  Vitals:
                           iQ8/29/i7::i225
  BP;                          135/75
  Pulse:                   94
  Resp;                        18
  Temp:                    99.6 °F (37.6 °C)
  Sp02;                        100%
  Weight:                  68 kg (149 lb 14.4 oz)
  Printed on 1/9/2018 10:41 AM                                                                                                  Page 2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 10 of 100 PageID #: 147


                                          200 W. Arbor Dr,                    BROWN,SHIRLEY
                                          UC San Diego Health                 MRN: 30412377
                                          San Diego CA 92103                  DOB:           I, Sex: F
                                                                              Adm: 8/29/2017, D/C: 8/29/2017
  ED Provider Notes by Aminlari, Amir, IVID at 08/29/17 1251 (continued)
  Constitutional: No acute distress. Alert.
  Head: Mild tenderness in the posterior scalp associated with mild soft tissue swelling. No bleeding.
  HEENT: PERRL, EOMI. No hyphema.
  Neck; Neck supple. No cervical spine ttp
  Cardiovascular; Normal rate.
  Pulmonary/Chest; Effort normal and breath sounds normal. No chest tenderness to palpation.
  Abdominal; s/nt/nd
  Musculoskeletal: no edema or ttp
  NEURO EXAM
  NEURO: ALERT AND ORIENTED X4. RIGHT FACIAL SENSATION DECREASED TO LIGHT TOUCH.
  MOTOR 5/5 IN ALL 4EXTREMITIES. SPEECH NML. FINGER TO NOSE NORMAL.
  Skin; warm and dry. No active bleeding.

  MEDICAL DECISION MAKING;



  This is a69-year-old female, no past medical history, was struck in the head last night by heavy
  luggage which fell from the overhead compartment on aflight, who presents with headache and
  numbness the right face. Vitals are stable. Examination reveals decreased sensation to light touch on
  the right face.
  Plan; CT head noncontrast, reassess

  Aminlari, Amir, MD
  08/29/17 1257



     Electronically signed by Aminlari, Amir, MD at 08/29/17 1257

  Admission/Discharge Information
    iAdmission Date          Discharge Date          Dischame ●Dispositioh                                         .-jj
     08/29/2017              08/29/2017              Home Routine


  ED Notes by Pambid, Vera, RN at Q8/29/17 1305
    Author; Pambid, Vera, RN           Service: (none)                       AuthorType; Registered Nurse
     Filed; 08/29/17 1305                 Date of Service: 08/29/17 1305     Status: Signed
     Editor; Pambid, Vera, RN (Registered Nurse)


  Assisting primary RN-
  Pt ambulatory to and from CT with independent, steady gait.
  Pt passed swallow study.

     Electronically signed by Pambid, Vera, RN at 08/29/17 1305


  Admission/Discharge Information
  7i|^id^is^iofi^D^e:        Discharge Date          Discharge Disposition
     08/29/2017              08/29/2017              Home Routine


  ED Notes by Trujillo. Andres, RN at 08/29/17 1320



  Printed on 1/9/2018 10:41 AM                                                                                 Page 3
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 11 of 100 PageID #: 148


                                           200 W. Arbor Dr.                      BROWN,SHIRLEY
                                           UC San Diego Health                   MRN: 30412377
                                           San Diego CA 92103                    D O B           Sex: F
                                                                                 Adm: 8/29/2017, D/C: 8/29/2017
  ED Notes by Trujillo, Andres. RN at 08/29/17 1320 (continued)
    Author: Trujillo, Andres, RN         Service: (none)                       Author Type: Registered Nurse
     Filed: 08/29/17 1321                  Date of Service: 08/29/17 1320      Status: Signed
     Editor: Trujillo, Andres, RN (Registered Nurse)


  Report obtained from vera p. Rn. Assuming care of pt at this time. Pt aox4. Pt mae x4. Pt resp even non
  labored. Pt appears in no distress. Registration at pt bedside at this time.

     Electronically signed by Trujillo, Andres, RN at 08/29/17 1321

  Admission/Dtscharge Information
     Admission Date           Discharge Date           Discharge Dispositidh
     08/29/2017               08/29/2017               Home Routine

  ED MD Progress Note by Owen, Elizabeth A, MD at 08/29/17 1355
    Author: Owen, Elizabeth A, MD     Service: (none)                          AuthorType: Attending Physician
     Filed: 08/29/17 1355                  Date of Service: 08/29/17 1355      Status: Signed
     Editor: Owen, Elizabeth A, MD (Attending Physician)


  69 yo Fpiece of luggage landed on head, ct head. If neg dc. No thinners, no neck pain.
     Electronically signed by Owen, Elizabeth A, MD at 08/29/17 1355


  Admission/Dtscharge Information
    Admission Date       jDischarge Date iDischarge Disposition
     08/29/2017              08/29/2017                Home Routine


  ED MD Progress Note by Ence, Thomas Campion, MD at 08/29/17 1505
     Author: Ence, Thomas Campion          Service: ED Medicine                AuthorType: Resident
     M D
     Filed: 08/29/17 1505                  Date of Service: 08/29/17 1505      Status: Signed
     Editor: Ence, Thomas Campion, MD (Resident)


  CTH neg. D/c. Return precautions reviewed.

     Electronically signed by Ence, Thomas Campion, MD at 08/29/17 1505

  Admission/Discharge Information
     Admission Date          Discharge Date            Discharge Disposition
     08/29/2017              08/29/2017                Home Routine


  ED Notes by Trujillo. Andres, RN at 08/29/17 1540
    Author: Trujillo, Andres, RN         Service: (none)                       AuthorType: Registered Nurse
     Filed: 08/29/17 1540                  Date of Service: 08/29/17 1540      Status: Signed
     Editor: Trujillo, Andres, RN (Registered Nurse)



  Pt aox4. Pt mae x4. Pt resp even non labored, Pt provided w/avs, f/u care and strict return to ER precautions.
  Pt able to verbalize understanding and agrees with plan. Pt able to verbalize understanding and agrees with
  plan. Pt ambulatory out of ER, steady gait. Care of pt relinquished at this time.

     Electronically signed by Trujillo. Andres, RN at 08/29/17 1540
  Printed on 1/9/201810:41 AM                                                                                     Page 4
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 12 of 100 PageID #: 149

                                                     200 W. Arbor Dr.                         BROWN,SHIRLEY
                                                     DC San Diego Health                      MRN: 30412377
                                                     San Diego CA 92103                       DOB:|           Sex;F
                                                                                              Adm: 8/29/2017, D/C: 8/29/2017
   ED Notes by Trujillo, Andres, RM at 08/29/17 1540 (continued)


   Admission/Discharge information
   ;.I AdnlissiogDate ■: !jDischarge Date                         Dischai^e Disbositibri ;
       08/29/2017                       08/29/2017                Home Routine


   ED Follow-up Note by Rocha, America at 08/29/17 1541
     Author; Rocha, America            Service: ED Medicine                                  Author Type; ED Tech
       Filed; 09/06/17 1220                          Date of Service: 08/29/17 1541          Status: Signed
       Editor; Rocha, America (ED Tech)



   Follow-up type; Callback

   Routine ED Patient Call Back


   Patient contacted by telephone: told patient to follow up with outpatient clinic.

       Electronically signed by Rocha. America at 09/06/17 1220

   Admission/Discharge Information
   -Admission Date |'Discharge Date::                          IDischarge Dispositibn
       09/08/2017                       09/08/2017                Home Routine


   ED Provider Notes by Tolia, Vaishal Mahendra, MD at 09/08/17 1225
     Author: Tolia, Vaishal Mahendra     Service: (none)                                     Author Type; Attending Physician
       M D
       Filed; 09/08/17 1239                           Date of Service; 09/08/17 1225         Status: Signed
       Editor: Tolia, Vaishal Mahendra, MD (Attending Physician)




   SHIRLEY BROWN
   MRN: 30412377
   DOB: 4/23/1948
   PMD: No Pep, Per Patient

   Pt seen promptly, delayed note entry.
   The Date of Service for the Emergency Room encounter is 9/8/2017 12:02 PM

   CC; Headache Re-evaluation


   Chief Complaint                       ,             ,,     ^
   Patieht'bre^ehts with                                                       —                    :                  —
    ●Headache Re-evaluation
             was seen hear recently for head trauma, was told to come back for reeval. continues to have HA and
             facial numbness


   S e e n w i t h D r. C o r r e i a


   History of Present Htness
   Pt seen and examined. Ris a69 year old female prev healthy and presents with HA and Rfacial numbness
   Printed on 1/9/2018 10:41 AM                                                                                                 Page 5
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 13 of 100 PageID #: 150


   IJCSao ffieg^Heallh                    200 W. Arbor Dr.
                                          UC San Diego Health
                                                                            BROWN,SHIRLEY
                                                                            MRN: 30412377
                                          San Diego CA 92103                DOB:|           Sex; F
                                                                           Adm: 9/8/2017, D/C: 9/8/2017
   ED Provider Notes by Tolia, Vaishal Mahendra, MD at 09/08/17 1225 (continued)
   after Rsided head trauma last week when she was boardin^a fit from NYC to SD and ahea'vTy prece of
  luggage fell and hit the Rside of her head no loc she takes no meds and is healthy she noted Rsided
  HA and Rfacial numbness for 4hours after the injury. She was taken to the ED here the next am with a
  neg CTH for acute injury and dc home. She has been taking tylenol but has some sound and light
  sensitivity and Rsided HA intermittent throughout the day and aheaviness sensation. The numbness
  has resolved no paresthesias or focal weakness and overall states that it has improved since the
  injury. She denies blurry or double vision but doesn’t feel comfortable wearing her glasses. No f/c/s ,     n o
  neck pain, no n/v/d/c no other complaints she just wanted to get rechecked. She feels like the
  symptoms have been less frequent (HA and malaise) since the incicent and she is tol po well. No
  problems with ambulation no neck pain no other areas of discomfort. No issues with smell or taste.

  Ptdeniesf/c/s,n/v/d/c,cporsob,bloodinstoolordysuria,coughorhemoptysis,fallsortrauma,paresthesias
  or weakness.


  [Past Dfledical/Surqlcal History ~~
  PMHx: prev healthy
  PSHx: No past surgical history on file.
  iOutpatient Medications

  None




   What To Do With Your Medications
  Notice
     You have not been prescribed any medications.



  lAllergies
  Review of patient's allergies indicates no known allergies.

  i^ocial History

  No t/e/d
  Traveling from NYC

  Family History
  No cva


  [Review of Systems
  Constitutional: Negative for fever and chills.
  HENT; Negative for congestion and neck pain.
  Eyes: Negative for discharge and redness.
  Cardiovascular: Negative for chest pain.
  Respiratory: Negative for cough and shortness of breath.
  Gastrointestinal: Negative for nausea, vomiting, abdominal pain and diarrhea.
  Genitourinary: Negative for dysuria, urgency and frequency.
  Musculoskeletal: Negative for back pain.
  Neurological: +for intermittent dizziness.
  Psychiatric/Behavioral: Negative for substance abuse.
  Printed on 1/9/2018 10:41 AM                                                                            Page 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 14 of 100 PageID #: 151


                                             200 W. Arbor Dr.                              BROWN,SHIRLEY
                                             UC San Diego Health                           MRN: 30412377
                                             San Diego CA 92103                                            Sex; F
                                                                                           Adm: 9/8/2017, D/C: 9/8/2017
  ED Provider Notes by Tolia, Vaishal Mahendra, MD at 09/08/17 1225 (continued)


  Ihave reviewed the patient's medical history as available in EPIC.
  All other systems reviewed and negative unless otherwise noted in the HPl or above.This was done per
  my custom and practice for systems appropriate to the chief complaint in an emergency department setting and
  varies depending on the quality of history that the patient is able to provide.


  PhystcahExam '
                               ED Triage 'Vitals
  Enc Vitals Group
    Blood pressure (BP)          09/08/17 0923           186/88

    Heart Rate                   09/08/17 0923             80

    Respirations                 09/08/17 0923             1 6

    Temperature                  09/08/17 0923      98.3 ■^F (36,8 °C)
    Temp src
    SpQ2                         09/08/17 0923            9 8 %

    Weight -scale                09/08/17 0923      147 lb (66.7 kg)
    Height                       09/08/17 0923      5' 6" (1.676 m)
    Head Cir

    Peak Flow

    Pain Score

    Pain Loc

    Pain Edu?

    Excl. in GC?


  M O S T R E C E N T V I TA L S ;
  Vitals;
                       i09/08/i7;Q923                                    |09/Ci6/17;i136
  BP;                  (!) 186/88                                        151/90
  BP Patient                                                             Sitting
  Position:
  Pulse:               8 0                                               66
  Resp;                16                                                18
  Temp;                98.3 °F (36.8 °C)                                 97.7 °F (36.5 °C)
  Sp02:                98%                                               99%
  Weight:              66.7 kg (147 lb)
  Height:              5'6" (1.676 m)

  GEN; nad nontoxic alert and oriented comfortable
  HEAD: no e/o trauma Rparietal head mild ttp no hematoma
  EYES anicteric perri eomi nl rapid visual field testing
  EARS nl TM nl eac no mastoid ttp
  NOSE no septal hematoma lesions or discharge
  THROAT; mmm o/p clear no lesions or exudate
  NECK no c-spine ttp nl rom
  CV rrr si s2 no m
  LUNGS ctab no r/r/w

  Printed on 1/9/2018 10:41 AM                                                                                            Page 7
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 15 of 100 PageID #: 152


                                               200 W. Arbor Dr.                      BROWN,SHIRLEY
                                       [1
                                               UC San Diego Health                   MRN: 30412377
                                               San Diego CA 92103                                      Sex:F
                                                                                     DOB:
                                                                                     Adm: 9/8/2017, D/C: 9/8/2017
  ED Provider Notes by Tolia, Vaishal Mahendra, MD at 09/08/17 1225 (continued)
  ABD soft ntnd nabs
  BACK no cvat or midline ttp
  EXT no edema, no c/c
  SKIN no rash, warm and dry
  NEURO nl mentation, speech, and gait. Maew. Cn iii-xii intact aside from Rfacial CN Vsome sensation
  difference -mild, ni gait/ftn/hts tandem gait. ?Mild bilateral lid lag but family member at bedside states she
  looks normal and patient states "I have small eyes, they look normal"
  PSYCH nl affect and behavior


  Patient Lines/Drains/Airways Status
   Active PICC Line /CVC Line /PIV Line /Drain /Airway /Intraosseous Line /Epidural Line /ART Line /Line
   Type /Wound
      None




  jMDlVl /impression /Plan:

  Pt is a69 year old yo female with Rsided HA after Rsided head trauma on 8/29 no new trauma
  symptoms improving but not completely resolved

  Plan:
  Orders entered as per below, Rsided SPG nerve block for symptom control, educated on concussion
  symptoms she is now 10 days out
  Will be going back to NYC in 2weeks and will f/u with pmd and Irecommended she see neuro esp if
  symptoms persist
  She does not do any high risk activities for head trauma, but regardless was educated to this


  Tolia, Vaishal Mahendra, MD
  09/08/17 1239



      Electronically signed by Tolia, Vaishal Mahendra, MD at 09/08/17 1239

  Admission/Discharge Information
      Adrhissibn Date           ■tOisch afde
      09/08/2017                09/08/2017                Home Routine


   ED Procedure Note by Tolia, Vaishal Mahendra, MD at 09/08/17 1357
     A u t h o r : To l i a , Va i s h a l M a h e n d r a Service: (none)          Author Type: Attending Physician
      M D
      Filed: 09/21/17 2149                      Date of Service: 09/08/17 1357      Status: Addendum

      Editor: Tolia, Vaishal Mahendra, MD (Attending Physician)
      Related Notes:         Original Note by Tolia, Vaishal Mahendra, MD (Attending Physician) filed at 09/21/17 2149
            Procedure Orders:
            1. Nerve Block [153561935] ordered by Tolia, Vaishal Mahendra, MD at 09/08/17 1357



   Procedure Note
   Nerve Block

   Printed on 1/9/2018 10:41 AM                                                                                          Page 8
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 16 of 100 PageID #: 153


                                                      200 W. Arbor Dr.                    BROWN,SHIRLEY
                                                      UC San Diego Health                 MRN: 30412377
                                                      San Diego CA 92103                  DOB:|           Sex:F
                                                                                          Adm: 9/8/2017. D/C: 9/8/2017
  ED Procedure Note by Tolta, Vaishal Mahendra, MD at 09/08/17 1357 (continued)
  D a t e / Ti m e ; 9 / 8 / 2 0 1 7 1 : 5 7 P M
  Performed by; TOLIA, VAISHAL MAHENDRA
  Authorized by; TOLIA, VAISHAL MAHENDRA

  Consent;
   C o n s e n t o b t a i n e d ; Ve r b a l
   Consent given by; Patient
   Risks discussed; Bleeding and unsuccessful block
   Alternatives discussed; No treatment
  Indications;
   Indications; Pain relief
  Location;
   Body area; Head
   Laterality; Right
  Skin anesthesia (see MAR for exact dosages);
   Skin anesthesia method; None
  Procedure details (see MAR for exact dosages);
   Anesthetic injected; Bupivacaine 0.5% w/o epi
   Steroid injected; None
   Additive injected; None
   Paresthesia; None
  Post-procedure details;
   Dressing; None
   Outcome; Pain unchanged
   Patient tolerance of procedure; Tolerated well, no immediate complications



  addendum:

  clarify above: this was asphenopalatine ganglion block
  Indication: Rsided headache (acute pain from trauma)




      Electronically signed by Tolia, Vaishal Mahendra, MD at 09/21/17 2149


  Admission/Discharge Information
  ■lAdmissidh Date                       Diseharge Date          Discharge Disposition
      09/08/2017                         09/08/2017              Home Routine


  ED Notes by McWay, Laura M, RN at 09/08/17 1430
      Author; McWay, Laure M, RN                      Service: (none)                    AuthorType; Registered Nurse
      Filed: 09/08/17 1455                            Date of Service; 09/08/17 1430     Status; Signed
      Editor: McWay. Laure M, RN (Registered Nurse)


  Patient provided with rx and written AVS. She verbalized understanding of all, including the importance of
  follow up as recommended and the conditions under which she should seek emergent re-evaluation either here

  Printed on 1/9/2018 10:41 AM                                                                                           Page 9
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 17 of 100 PageID #: 154


                                            200 W. Arbor Dr.                          BROWN,SHIRLEY
                                 m    m
                                            UC San Diego Health                       MRN: 30412377
                                            San Diego CA 92103                        DOB;            Sex: F
                                                                                      Adm: 9/8/2017, D/C; 9/8/2017
             by McWay, Uure M, RN at 09/08/17 1430 (continued) __
   or
    theEDnearestherlocation.SheleftwithnocomplaintsaccompaniedbyherfemaIe'^ito^FwHi7steadyan'd
   upright gait.

      Electronically signed by McWay, Laure M, RN at 09/08/17 1455

   Admission/Discharqe Information
    :[Admission Date       Discharge Date              Oisbharciebispositioh
      09/08/2017               09/08/2017              Home Routine

   ED Follow-up Note by Rocha, America at 09/08/17 1500
      Author: Rocha, America                Service; ED Medicine                    Author Type: ED Tech
      Filed; 09/18/17 1037                  Date of Service: 09/08/17 1500          Status; Signed
      Editor: Rocha, America (ED Tech)


   Follow-up type: Callback

   Routine ED Patient Call Back

  Patient unable to be contacted, no message left
      Electronically signed by Rocha, America at 09/18/17 1037

  Admission/Discharge Information
    IAdmission Date ^     Discharge Date           :^:: Discharge Dispositibri ^.
     09/08/2017               09/08/2017               Home Routine

  ED Notes by McWay, Laure M, RN at 09/08/17 1512
     Author; McWay, Laure M, RN             Service: (none)
     Filed; 09/08/17 1515                   Date of Service: 09/08/17 1512
                                                                                    AuthorType: Registered Nurse
                                                                                    Status: Signed
     Editor McWay, Laure M, RN (Registered Nurse)


  Ptherewithc/ointermittentrightsideface/headacheswithassociatedparesthesiaposttrauma,wasrecently
  struckbyfallingluggage.Shedeniesn/v/d,dizziness,visualchanges,oranyothercomplaints.Nofacial
  assymetryorotherfocalneurodeficit.Pleasenotethatthischartingreflectsadocumentationdelayonly,
  assessment was performed within 20 minutes of patient arriving to T-10
     Electronically signed by McWay, Laure M, RN at 09/08/17 1515




  Printed on 1/9/2018 10:41 AM
                                                                                                                     Page 10
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 18 of 100 PageID #: 155




                                                                                           «       ‘




                                                                                   - ■ -       -
                                   ●            -             >    ,

                                                        j




                           » » #
                                                                        '‘●iW--.
                                                                             ■ 7
                                   .   r   /

                                            %


                                                                  i« ,^**~
                                       ‘t ,
                           \ "




                                                        ?r-




                                                    >




                                                                  ■ V




                                                                  w .
                                                                        ^ / 1
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 19 of 100 PageID #: 156
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 20 of 100 PageID #: 157


                                             NR NEUROLOGY                    Brown, Shirley
   NYU Langone Health                        240 E. 38th St, 15th floor      MRN: 13161883, DOB:                Sex: F
   System                                    NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                             Amb Encounter Report


   Progress Notes -All Notes (continued)

   Progress Notes by Cinthi Pillai, IVID at 10/23/2017 1:30 PM (continued)



   HPI:

   This is a69 year old right handed female who presents with achief complaint of getting hit in the head with luggage (no
   loss of consciousness) on 8/28/17. She then developed aheadache and right face numbness -associated with
   photophobia and phonophobia. She was evaluated in the ER when she arrived in San Diego and had areportedly normal
   CT head on 8/29/17. About ten days later she returned to the ER due to headaches. She has headaches almost daily -
   mild dull ache, photophobia, phonophobia, numbness (around the mouth). She sleeps 8hours nightly; 2cups tea daily
   and daily snapple/gatorade; tylenol daily initially (not as much now). She denies nausea, dizziness, neck pain, weakness,
   numbness, difficulty walking.


   ROS The remainder of the review of the 14 systems was negative.


   Patient's medications, allergies, past medical, surgical, social and family histories were reviewed and updated as
   appropriate.


   Vitals: 148/90

   General: Well-developed, well-nourished individual of stated age in no acute distress.

   HEENT: neck supple, full ROM

   Cardiovascular: no carotid bruit appreciated

   Mental Status: Alert and oriented to time, place and person. Recent and remote memory intact. Normal attention and
   concentration. Language intact -able to name, read and repeat. Follows commands and responds appropriately to
   questions. Normal fund of knowledge.
   Cranial Nerves: II: VAsc 20/40 PH 20/20-1 OS 20/40 PH 20/20 OU (forgot new glasses), visual fields full on confrontation;
   disc margings sharp OU. Ill, IV and VI: PERRLA, EOM full, no ptosis, no nystagmus V: facial sensation is intact VII: Facial
   strength is intact VIII: Hearing symmetric to finger rub. IX, X: Palate elevates symmetrically. XII: Tongue strength is
   normal without atrophy or fasciculations.
   Motor; normal tone, no atrophy/tenderness, no abnormal movements noted, strength 5/5 throughout, no pronator
   drift

   Sensory: light touch, pin prick, proprioception, and vibration symmetric and intact
   Coordination: no dysmetria on finger to nose
   Reflexes: biceps 2+, brachioradialis 2+, triceps 2+, knee 2+, ankle 2+, Babinski negative bilaterally, no clonus
   Gait: steady, normal based, able to tandem and walk on toes/heels, Rhomberg negative

   Neuroimaging Reviewed:



   Impression/Plan; This is a69 year old right handed female who presents with achief complaint of getting hit in the head
   with luggage (no loss of consciousness) on 8/28/17 -now with concussion symptoms as well as occasional right face
   numbness and twitching. Her
   -Blood test
   -Schedule MRI brain with and without

   -Schedule EEG


   Generated on 12/15/17 12:58 PM                                                                                        Page 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 21 of 100 PageID #: 158


                                                                            NR   NEUROLOGY
     NYU Langone Health                                                                                      Brown, Shirley
                                                                            240 E. 38th St, 15th floor MRN: 13161883, DOB:|                      Sex: F
     System                                                                 NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                                                            Amb Encounter Report

     Progress Notes -All Notes (continued)

     Progress Notes by Cinthi Pillai. H/!D at 10/23/2017 1:30 PIVI (continued)
     -Headache diary; limit caffeine; limit over the counter medications
     -Riboflavin and magnesium 400mg daily
     -Follow up with your ophthalmologist
     -Follow up with your primary care doctor
     *Patient understands she should contact my office 1-2 days after above testing.

     50 minutes was spent with the patient, of which >50% was spent coordinating care and/or counseling regarding
     diagnosis, management, potential side effects and future expectations.

     Neuropathy; Did you screen the patient for diabetes? Yes
     Headache: Did you ask the patient if they take oxycodone, hydrocodone, or codeine for their headaches? Yes




         Electronically signed by Cinthi Pillai. MD on 10/23/2017 2.05 PM


     Patient Instructions -All Notes

     Pati en t Instructi ons by Ci nthi Pi ll ai. MD at 10/23/20 1 7 1 :3 0 PIVI
       Author: Cinthi Pillai, MD                          Specialty: Neurology, General                                 Author Type: Physician
        Filed: 10/23/2017 1:56 PM                                            Encounter Date; 10/23/2017 1:30 PM         Status: Signed
        Editor; Cinthi Pillai, MD (Physician)


     -Concussion guideline reviewed
     -Blood test

     -Schedule MRI brain with and without
     -Schedule EEC

     -Headache diary; limit caffeine; limit over the counter medications
     -Riboflavin and magnesium 400mg daily
     -Follow up with your ophthalmologist
     -Follow up with your primary care doctor

         Electronically signed by Cinthi Pliiai, MD on 10/23/2017 1:56 PM



     Follow-up and Disposition History

       10/23/2017 1403 -Cinthi Pillai, MD
        Disposition;                               Return in about eweeks (around 12/4/2017).


       10/23/2017 1356 -Cinthi Piilai, MD
        Disposition:                               Return in about 3months (around 1/23/2018).




     Flowsheets (all recorded)
     E n c o u n t e r Vi t a l s - I V I o n O c t o b e r 2 3 . 2 0 1 7
        Row Name ;■:                        1329         -

       E n c Vi t a l s


     Generated on 12/15/17 12:58 PM                                                                                                                       Page 7
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 22 of 100 PageID #: 159


                                                                NR NEUROLOGY
     NYU Langone Health                                                                      Brown, Shirley
                                                                240 E. 38th St, 15th floor   MRN: 13161883, DOB|    Sex: F
     System                                                     NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                                                Amb Encounter Report

     Flowsheets (all recorded) (continued)
     Encounter Vitals -H/lon October 23, 2017 (continued)
       Row Name 1       3       2        9
       B P                           148/90 -JA

       JMsg.
       Weight.                      6L6.k9.(149ib)_:JA
       Height                       ~1.676m(5'6")-JA
      OTHER

                                     Right Arm -JA
       Position                     Sitting -JA

     Custom Formula Data -IVlon October 23, 2017
       Row Name ●           1   3    2   9

      Vitals

       Pet Wl Change                0% -JA

      OTHER

      .BMi,                         24.1 -JA
      .IBW                          l9J_:iA_
       BMI                          24.1 -JA
       BSA (Calculated -sq          1.77 sq meters -JA
       ml
       BMI (Calculated^             24.1 -JA
        IBW/kg (Calculated)         63.8 kg -JA
      ..M,ajg
        Low Range Vt 6cc/kg         382.8 mL -JA
       MALE

        Adult Moderate Range 510.4 mL -JA
        Vt 6cc/kq MA
        Mull High Range Vt      638 mL -JA
         lOcchrqMALE
        IBW/kg (Calculated)     59.3 kg -JA
      JLEMjALE
        Low Range Vt 6cc/kg     355.8 mL -JA
        FEMALE
        Adult Moderate Range 474.4 mL -JA
        vt 8cc/kg female
      J.BV)//kcL(C,aJcuLale.d)   59.3 -JA
      .i.Q.w.Rajig,e_yi6.c_q/kg  ,355_,.8.roL_;JA.
        Adult Moderate Range 474.4 mL -JA
        Vt Bcc/ko
        Adult High Range Vt     593 mL -JA

      _1,0gc/kg
        BMI-BasedWeight' Normal Weight (BMI
        Status                  19-24.9) -JA
      RETIRED -Measurements (Adult/Pediatric)
       RETIRED -BMI                 24.1 -JA

       (kg/m2)
      Protein (gm/kg)
       0.6 Gm Protein (am)          40.64 -JA
       0.7 Gm Protein fomi          47.41 -JA

      Jl8_Gm_Prgtei.riigml          54.18 -JA
       0.9 Gm Protein (amt           61.9.5 :JA.
       1.0 Gm Protein (gmt          .e.7,7.3_OA
      -lJ„Qrn_Erp.Leiai9n3.l         74.5_-J,A_.
       1.2 Gm Protein (am)          81.27 -JA
       1.3 Gm Protein fomi          .§605_-JA.
      J.dLGjIl_Prfi.teinj[gmi                      5±8.^2._
                                                          j.,
       1.5 Gm Protein fgm)          10H9,.;JA
       1.6 Gm Protein (am)          108.36 -JA

      _l.lim_P.ro!eiQ.(9.rn)                    A
                                                ^4
                                                 L
                                                 ,5
                                                  1
                                                  J.
       1.8 Gm Protein fomi          12191 -JA
       1.9 Gm Protein (gin)         128.68 -JA

     Generated on 12/15/17 12:58 PM                                                                                          Page 8
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 23 of 100 PageID #: 160


                                                    NR NEUROLOGY
     NYU Langone Health                                                    Brown, Shirley
     System                                         240 E. 38th St, 15th floor
                                                                           MRN: 13161883, DOB;          Sex: F
                                                    NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                                    Amb Encounter Report
     Flowsheets (all recorded) (continued)
     Custom Formula Data -Mon October 23. 2017 (continued)

       2.0 Gm Protein rgml        135.45 -JA

      -2J.Gm_Pr9leipJgrQ)          142.23 -JA
       2.2 Gm Protein roml        149 -JA
      .2.3 Gm Protein rami        155.77 -JA

      ...2,lfim.eCQteilnj:gnal      162.55
        2.5 Gm Protein (gm)       169.32 -JA

      RETIRED Caloric Needs for Pregnancy
      _24.KcaJ(|<g_(,|LqaU1625.45. -JA
       30 Kcal/Ko tkcall 2 0 3 1 . 8 2 - J A
       36 Kcal/Ko tkcali          2438J.8 -JA
       38 Kcal/Ko tkcah          .257.3.64, -JA
       40 Kcal/Kg (kcal)          2709.09

      Owen Equation
       Energy Expenditure,        1569.82 -JA
      ..JWaLe
        Energy Expenditure,       1281.28 -JA
       Female

      RETIRED Fluid Requirements
       30 mUkg (Fluid             2031.82 -JA
       Requirements)

       35 mL/kg (Ftuid            2370.45 -JA
       Requirements)
       40 mUkg (Fluid             2709.09 -JA
       Requirements)
      Harris-Benediet Equation
       BEE (Male) (kcal/d)        1368.19 -JA
       (Harris-Benediet
      .fetyj.llon)
       BEE (Female) (kcal/d) 1298.14 -JA
       (Harris-Benediet
       Equation)

     Anthropometries (Special Considerations)
       RETIRED Amputee           50.9 -JA
       Ideal Body Weight
       (IBW) Estimate
     RETIRED Ideal Body Weight (IBW)
      RETIRED Ideal Body         50.9 ^A
     .WeJ.9!ltj(lgW)i!<9L__
      RETIRED %Ideal             11 2 . 6 9 - J A
      Body Weight

     IBW Adjustment, Para/Tetraplegia
      5% Adjustment, Para 56,6 -oa
      JLBW)
      10% Adjustment, Para 53.62 -Ja
      (IBW)
      10% Adjustment, Tetra 53.62 -JA
      (IBW)

      15% Adjustment, Tetra 50.64 -JA
      (IBW)
     RD Method Male (Adolescent)
      RDA Male (11-14            3717.23 -JA
     -y.?.a.r.5)JJlcal)_.
      RDA Male (15-18            3041.37 -JA
      years) (kcal)
     KCAUKG

     -20Jlea.®gJ|«:.aJ,).        13.5J,72_-JA
      25 Kcal/Ko (kcal)          ,1689.65 -JA
      30 Kcal/Kg (kcal)          2027.58 -JA

    Generated on 12/15/17 12:58 PM                                                                               Page 9
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 24 of 100 PageID #: 161



                                                                NR NEUROLOGY                 Brown, Shirley
     NYU Langone Health                                         240 E. 38th St, 15th floor   MRN; 13161883, DOB;   Sex: F
     System                                                     NEWYORK NY 10016-2708 Encounter date: 10/23/2017
                                                                Amb Encounter Report


     Flowsheets (all recorded) (continued)
     Custom Formula Data -Mon October 23, 2017 (continued)


        35 Kcal/Kg fkcah                     2365.51 -JA
        40Kcal/Kq (kcalt                     2703.44 -JA
        45 Kcal/Kg (kcal)                     3041.37 -M

        50 Kcal/Kg (kcal)                     3379.3 -OA

      KCAUKG

      _2fl.KeaLK5-0<calL,                     1351.72 -JA

      . 4 0 K c a J « g i ( f fl a l l „   _-_27Q3iuA
        60 Kcal/Kg (kcaO                       4055.16 -JA
        80 Kcal/Ko fkcal)                  .__5406J3_iJA
        100 Kcal/Kg (kcall                     6.75.8.6 -JA
      -12.0J$£.a.llKS.a<.ttan,                .,SllQJ.2,dA
      JjlQ.Kcal/Ko,(!<cal).                   _g.462J4_:^.__„
        180 Kcal/Ko fkcah                      10813.76 -JA
        180 Kcal/Ko (kcall                    _12165.48_-JA__
        200Kcai/Kg(kcal)                      13517.2 -JA

      RDA Method

        RDA (> 1year-3         6893.77 -JA
      -X.eac.5.1il<caJL
                                        J A
      -,R.DM4.-6xeasL(ksa!)_.J^^^^^^
        RDA (7-10 years)       4731,02 -JA
        (kcal)
      S c h o fi e l d F e m a l e

       Schofield Female (0-3                    2400.2 -JA
      J/MjalikcaJ)
       Schofield Female (4-                  1992.07 -JA
        lOvearsI (kcall
       Schofield Female (11-                    1544.88 -JA
       18 years) (kcal)
      S c h o fi e l d M a l e

        Schofield Male (0-3                  1937.46 -JA
      _!te.ar?K,lg:al),
        Schofield Male (4-10                 1957.34 -JA
      .Xeaisl/kpaj)
        Schofield Male (11-18                812.77 -JA

        years) (kcal)
      WHO Equation Female
        V/HO Equation                        4071.75 -JA
        Female (0-3 years)
       .(Lea!)
       WHO Equation                          2019.69 -JA

        Female (4-10 years)
      J.k;qaj}
       WHO Equation                          1570,55 -JA

        Female (11-13 years)
        (kcal)
      Ideal Body Weight (IBW)
       Ideal Body Weight                     59.58 -JA
      ●JiaWlJItoL
       %Ideal Body Weight                    11 3 . 4 5 - J A

      WHO Equation Male
       WHO Equation Male                     4061.99 -JA
      _ttL-3.v5.grsy:iLcall
       WHO Equation Male                     2029.2 -JA
      _(4J.Qj!g.a!S.L{te,al}„
       WHO Equation Male                     1833.76 -JA

       (11-18 years) (kcal)
      RDA Method (Infant)
        RDA (0-6 month Old)                  7299.29 -JA


     Generated on 12/15/17 12:58 PM                                                                                         Page 10
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 25 of 100 PageID #: 162



                                                           NR NEUROLOGY               Brown, Shirley
     NYU Langone Health                                                                                                      Sex; F
                                                           240 E. 38th St, 15th floor MRN: 13161883, DOB:|
     System                                                NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                                           Amb Encounter Report


     Flowsheets (all recorded) (continued)
     Custom Formula Data -IVlon October 23, 2017 (continued)
        Row Name '      '■           ●.1329'
      JteaLl
        RDA (> 6months-1           6623.43 -JA

       year old) (kcal)
      RD Method Female (Adolescenl)
       RDA Female (11-14           3176.54 -JA
      _y.§gisl/j<.caj'i
       RDA Female (15-18           2703.44 -JA
       years) (kcal)
      Mifflin-St. Jeor Equation
       RMR (Mlfflin-St. Jeor       1217.61 -JA
       Equation)
      Fluid Requirements
        Holliday-Segar             6758.6 -JA

        Method (<= 10 kg)
       icnU
        Holliday-Segar             4379.3 -JA
       Method (>1Q<=20kg)
       M U
       Holliday-Segar              4879.3 -JA

       Method {> 20 kg) (ml)
      Anthropometries
       Height Standing (in) 66 -JA
      Fluid Requirements
       Holliday-Segar              2851.72 -JA

       Method (over 20 kg)
      Measurements (Adull/Pedialric)
       BMI (kg/m2)                 24.1 -JA


     Anthropometries -Mon October 23, 2017
       Row Name                   71329 '

      Anthropometries
       Weight Change               0-JA


     User Key                                                                                  (r) =Recorded By. (1) =Taken By. (c) =Cosiqned By
      ●Initials '                      ;.Name                                             Effective Dates /
      J A                               Jacqueline Ayala



     Encounter-Level Documents -10/23/2017:



       After Visit Summary -Document on 10/23/2017 2:20 PM :After Visit Summary (below)




     Generated on 12/15/17 12:58 PM                                                                                                   Page 11
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 26 of 100 PageID #: 163



     NYU Langone Health                                   NR NEUROLOGY B r o w n , S h i r l e y
                                                          240 E. 38th St, 15th floor MRN; 13161883.
     System                                                                                                                                  Sex; F
                                                          NEW YORK NY 10016-2708 Encounter date: 10^3^^^
                                                          Amb Encounter Report
     Encounter-Level Documents -10/23/2017: (continued)




           AFTER VISIT SUMMARY                                                                                            iNYU Langone
                                                                                                                          N^MeDlCALCENTcB,

           Shirley Brown doB: ●4/23/1943                      Q10/23/20171:30PM9NVUNEUROLOGVASSOCIATES212-263-7744




           InstructionsfromCimhiPillai,MD
                                                                                               Today's Visit
           -Concussion guideline reviewed
           -Blood test                                                                         You saw Cinthi Pillai, MD on Monday
                                                                                               October23, 2017 for.
          -Schedule MRI brain with and without                                                 ■C o n c u s s i o n
           -Schedule EEC

           -Headache diary; limit caffeine; limit over the counter medications                 The following issues were addressed:
                                                                                               -Headache, new daily persistent (NDPH)
          -Riboflavinandmagnesium40Dmgdaily                                                    ■N u m b n e s s
          -Follow up with your ophthalmologist
          -Follow up with your primary care doctor                                             ●Facial twitching

                                                                                                         Blood            B M i
                iT| Orders Disced today                                                                  Pressure
                [£]BASICMETABOLICPANEL
                                                                                                'vv.'

                                                                                                         148/90
                                                                                                                      ^24.05
                   Complete as directed

                   MRI brain with and without IV contrast                                                Weight       ,0 ~Height
                   Complete as directed                                                         -Zj 149 lb            Vt; S' 6"
                   ROUTINE EEG, 41-60 MINUTES
                   Complete as directed



             ^Return in about 6weeks
                   (around 12/4/2017).




          What's Next
           PEC
                   treaitiient -concussion with              NYU NEUROLOGY
            5      Cinthi Pillai, MD                         A S S O Q AT E S
           ’017
                  Tuesday December 512;30 PM                 240 EAST 38TH STREET
                                                             20TH FLOOR
                                                             New York NY 10015
                                                             212-263-7744




                                                                                              MyChart at NYU
                                                                                              Langone
                                                                                              MyChart at NYU Langone Health
                                                                                              allows you to send asecure message to
                                                                                              your physician's office, view your test
                                                                                              results, renew prescriptions, schedule
                                                                                              appointments, make payments and
                                                                                              more. To view your account, visit



         Shirley O.'ov.-fi (MRty: UiGtaa’) (aW:   i) ●Printed by 1CO5TAS03] 10/23/17 ’£0 ?M                              PEQe t012 Ejpk:




    Generated on 12/15/17 12:58 PM
                                                                                                                                                  Page 12
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 27 of 100 PageID #: 164



      NYU Langone Health                                  NR NEUROLOGY                              Brown,Shirley
      System                                              240 E. 38th St, 15th floor MRN: 13161883                                      Sex; F
                                                          NEW YORK NY 10016-2708 Encounter date:                          13/2017
                                                          Amb Encounter Rennrt
      Encounter-Level Documents -10/23/2017: fcnnfinnpH^




               Your Medication List                   as of 10/23/17 2:20 PM

                 Always'uie yoiir most recent med list.

              multivitamin capsule                                                 Take 1Cap by mouth daily.

              OMEGA 3ORAL
                                                                                   Take by mouth.

              ZYRTEC ORAL
                                                                                   Take by mouth.



              <&Pi'oblem List                                                        Reviewed: 10/23/2017 1:38 PM by Cimhi Pillai. MD
              None




              Allergies as of 10/23/201/
              No Known Allergies


             Ifyoufeelthatanyoftheinformationinthissummaryisinaccurate,pleasetalkwithyourhealthcareprovider.

             Information About Medication Safety
             ItISimportanttokeepanupdatedrecordofthemedicationsyouaretaking,andtobringthisupdatedlistof
             medicationseverytimeyouvisityourHealthCareProviderandwhenyoucometothehospital.Wewanttohelpyouin
             managingyourmedicationssafelyafteryourvisitordischarge.Thisincludesthepotentialsideeffectsofyour
             medications.  Ifyouhaveanyquestionsregardingthemedicationsyouaretaking,pleasespeaktoyourHealthCare
             Provider or Pharmacist.




             Have questions about your bills?
             Our
              physician
                      and
                        hospital
                              customer
                                    service
                                          representatives
                                                        are
                                                         available
                                                                to
                                                                 answer
                                                                     anybilling
                                                                              questions.
                            Physician Billing: 1-877 -646 -2964
                            Hospital Billing: 1-BOO -237 -6977


             NYU Referral Center
            AsapatientatNYULangone,youhaveaccesstomanydoctorsandspecialtieswithinournetwork,
                                                                                          you
                                                                                           if areseekinga
            referraltoanNYULangonephysician,weareavailabletoassistyou:

            NYULangonePhysicianReferralServices-(855)314-2978Monday-Friday7:00AM-8:00PM
            NYULangone'sHospitalforJointDiseases-(888)HJDDOCS(838-453-3627)Monday-Friday8'30
                                                                                           AM-6'30PM
            NYULutheran
                      Medical
                           Center   -(718) 630-RXRX (718-630-7979)
                                                                 24
                                                                  hours
                                                                      aday,
                                                                         7daysaweek
            Youmayalsovisitusatnyulangone.org(FindaDoctor)toscheduleorrequestanappointmentonline.




            ShirleyBrowniMRM:131518831(CSM:7;62.t-V.m.Ptinrecoy[CO,STASi;>.iat10/25/172-20?M                          =:we’of2 £j»C




    Generated on 12/15/17 12:58 PM
                                                                                                                                            Page 13
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 28 of 100 PageID #: 165



      NYU Langone Health                                          NR NEUROLOGY                               Brown, Shirley
      System                                                     240 E. 38th St, 15th floor MRN; 13161883                                             Sex; F
                                                                 NEW YORK NY 10016-2708 Encounter date; 10/23/2017
                                                                 Amb Encounter Report
     Encounter-Level Documents -10/23/2017: (continued^


        AfterVisitSummatv-Documenton10/23/20172;05PM:AfterVisitSummarv(below)



            AFTER VISIT SUMMARY                                                                                                   (NYU   Langone
                                                                                                                                   V^MEOICAL CENTER

            Shirley Brown DoB: 4/23/1948                             Co10/23/20171:30PM9NYUMEUROIOGYASSOCIATES212-263-7744




            InstructionsfromCimhiPillei,MO                                                            Today's Visit
           -Concussion guideline reviewed
           -Blood test                                                                                You saw Cinthi Plllai, MD on Monday
                                                                                                      Oaober 23, 2017 for;
           -Schedule MRI brain with and without                                                        ●Concussion
           -Schedule EEG
                                                                                                      The following issues were addressed:
           -Headache diary; limit caffeine; limit over the counter medications
                                                                                                       ●Headache, new daily persistent (NDPH)
           -Riboflavin and magnesium 400mg daily                                                       ●Numbness
           -Follow up with your ophthalmologist
           -Follow up with your primary care doctor                                                    ●Facial twitching


             I?] Orders placed today                                                                   ,'X, Blood                 3 M I

                     BASIC METABOLIC PANEL
                     Complete as directed
                                                                                                       'y4V-' Pressure
                                                                                                              148/90         #    24.05

                                                                                                             Weight
                     MRI brain with and without IV contrast
                     Complete as directed                                                              :r:: 149 ib           ffi^..Hei
                                                                                                                                    5' a6"
                                                                                                                                        ln
                     ROUTINE EEG, 41-60 MINUTES                                                              Pulse
                     Complete as directed



                     Return in about 6weeks
            uraJ(around12/4/2017).


          What's Next
          You currently have no upcoming appointments scheduled.


          Your Medication List                         as of 10/23/17 2:05 PM

          tAlwaysuseyourmostrecentmedlist,
          multivitamin capsule
          Take 1Cap by mouth daily.

          OMEGA 3ORAL
          Take by mouth.                                                                             MyChart at NYU
         ZYRTEC ORAL                                                                                 Langone
         Take by mouth.                                                                              MyChart at NYU Langone Health
                                                                                                     allows you to send asecure message to
                                                                                                     your physician's office, view your test
                                                                                                     results, renew prescriptions, schedule
         '^Problem LfSt'®'"®'*'1:38PMbyCinthiPiHai, MD                                               appointments, make payments and
         None                                                                                        more. To view your account, visit
                                                                                                     bttP5://mvchart.nYuImc.oro-

         Shirley Brown (raRM; lais iasil reSM: 7i52.iW4i;. F.rniso by (CPCISJ a; 10/23/17 ’0;. r-M                                    l o f j




    Generated on 12/15/17 12;58 PM
                                                                                                                                                          Page 14
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 29 of 100 PageID #: 166



      NYU Langone Health                                        NR NEUROLOGY                Brown,Shirley
      System                                                    240 E. 38th St, 15th floor MRN: 13161883, DOB:            Sex: F
                                                               NEW YORK NY 10016-2708 Encounter date: 10/23/2^^
                                                               Amb Encounter Report
      Encounter-Level Documents -10/23/2017; (continuedl




              Allergies as of 10/23/2017
              No Known Allergies


              Ifyoufeelthatanyoftheinformationinthissummaryisinaccurate,pleasetalkwithyourhealthcareprovider.

              Information About Medication Safety
              Itisimportanttokeepanupdatedrecordofthemedicationsyouaretaking,andtobringthisupdatedlistof
              medicationseverytimeyouvisityourHealthCareProviderandwhenyoucometothehospital.Wewanttohelpyouin
              managingyourmedicationssafelyafteryourvisitordischarge.Thisincludesthepotentialsideeffectsofyour
              medications.    Ifyouhaveanyquestions
              Provider or Pharmacist.      ^
                                                  regardingthemedicationsyouaretaking,pleasespeakto
                                                                                                  yourHealthCare
                                                                                                  rrj




              Have questions about your bills?
             Ourphysicianandhospitalcustomerservicerepresentativesareavailabletoansweranybillingquestions.
                               Physician Billing; 1-877 -648 -2964
                               Hospital Billing: 1-800 -237 -6977


             NYU Referral Center
             AsapatientatNYULangone,youhaveaccesstomanydoctorsandspecialtieswithinournetwork.Ifyouareseekinga
             referral to an NYU Langone physician, we are available to assist you:

             NYULangonePhysicianReferralServices-(855)314-2978Monday-Friday7:00AM-8:00PM
             NYULangone'sHospitalforJointDiseases-(88B)HJODOCS(888-453-3627)Monday-Friday8:30
                                                                                            AM-6'30PM
             NYULutheran
                       Medical
                            Center    -(718)630-RXRX (718-630-7979)
                                                                  24
                                                                   hours
                                                                       aday,
                                                                          7daysaweek
            Youmayalsovisitusatnyulangone.org(FindaDoctor)toscheduleorrequestanappointmentonline.




            Shirley Drown (MRM: 13l6ias3) tcSM: T!6ai|-Mi!, p,i„,ea bylCFD'JSJ ai tQ.'Ziin 3:0.5 FM      ?3ce2 of 2Epk:




    Generaterd on 12/15/17 12:58 PM
                                                                                                                              Page 15
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 30 of 100 PageID #: 167



                                             NR NEUROLOGY
      NYU Langone Health                                                  Brown, Shirley
                                             240 E. 38th St, 15th floor   MRN; 13161883, DOB:   ISex: F
      System                                 NEWYORK NY 10016-2708 Encounter date: 10/23/2017
                                            Amb Encounter Report
      Encounter-Level Documents -10/23/2017: (continued)


                                                      E N D O F R E P O RT




     Generated on 12/15/17 12:58 PM
                                                                                                      Page 16
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 31 of 100 PageID #: 168




                   «
               M
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 32 of 100 PageID #: 169
      Nov, 22.2019 11:04AM
       Brown, Shirley (JViKN 13161883)                                                                         ^No,    6134 P, 4/12
                                                                                                               Encounter uaie: u2/20//uis



        Sourcg Note;

         Pmgraaa Notes by John JDalflno, DMD at 2/20/2018 10:00 AM

            AgUion Jolitt JOellino, dmd                    Service: —                                 Author Type: Physician
            Filed; 2/20/2018 12:31 PM                      Encoiinlor Dale; 2/20/2010                 Note Type; Progreaa Nolea
            3lalus: Signed                                 Edilon John JDolOno, DMD (Physician)

          Subjective;

          History of Present Illness:
          Shirley Brown is a69 y,o, female who presents with aFacial Pain
         which started 8months ago when she was struck in the head when aluggage which was being
         attempted to be placed in the overhead storage bin fell and stmck her in the right parietal region,.
         Symptoms were described as right headache with face, lips and nasal ala paresthesia.which is
         radiating to her tongue which is associated with weakness, numbness, and/or paresthesia.
         Exacerbating factors include heavy lifting, alleviating factors include magnesium and B2, The patient
         does report of limitations in ADLS, which include over doing house work. Sleep Is interrupted due to
         pain. She reports 7of hours/sleep per night. Current pain score is 8

         1. Are you involved in alawsuit because of your pain? yes

         Current pharmacotherapy:
         NSAIDS yes
         Acetaminophen yes
         Anticonvulsants yes
         Sedatives no
         Creams/Patches no
         Opioids no
         Side effects? no


         Anticoagulation: None


         Pain Wlodalities tried (response to treatment):
         Medications tried in past: calcium, magnesium, Vit B2, Zertec
         Physical therapy: ho
         Chiropractic: no
         Acupuncture: no
         Spinal Interventions: no
         Surgery: no

         Diagnostics:
         MRI; Brian
         CT: no
         Standard XRay; no
         EMG: no
         Other: EEG Normal


         History reviewed. No pertinent past medical history.

         Past Surgical History:
         Procedure                                                                                Laterality               Date
          >BREAST BIOPSY



         History reviewed. No pertinent family history.

         Social History




       Brown, Shirley (MRN 13161883) Printed by Jennifer Woods-Portonova [WOODSJ03] at 11/22/19 10:5...
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 33 of 100 PageID #: 170
       Nov, 22.20 1911:05AM                                                                   No, 6134 P, 5/12
        Brown, Shirley (MKN 13161883)                                                Encounter Date: 02/20/2018




          Social History
           'Marital status;                               Single
                  Spouse name:                            N/A
           ■Number of children:                           N/A
           ■Years of education;                           N/A


          Social History Main Topics
           ●Smoking status:                          Never Smoker
           ●Smokeless tobacco;                       Never Used
           ●Alcohol use                              No
           ■Drug use;                                No

           ■Sexual activity;                         Not Asked


         other Topics                                                             Concern
           ■N o n e


         Social History Narralive
          *None



         No Known Ailergies

         There are no active problems to display for this patient.


         Iam having Ms. Brown maintain her OIV1EGA-3S/DHA/EP/VFISH OIL (OMEGA 3ORAL), multivitamin,
         CETIRIZINE HCL (2YRTEC ORAL), MAGNESIUM ORAL, and calcium carbonate.



         Review of Systems;

         General: No Wt Loss/Gain, weakness, fatigue, fever
         Skin: No Rashes, Lumps, Sores, Itching, Dryness, Color Change, Changes In Hairs/Naiis
         Head:RightparietalHeadache,lnjury(luggagefellfromoverheadbinonairplane).
         Eves: No Changes in Vision, Pain, Spots, Glaucoma, Cataracts
         Ears: No Changes in Hearing, Tinnitus, Discharge
         Nose/Sinuses: No Congestion, Discharge, Itching, Epistaxis
         Mouth/Throat: Normal Teefh/Gums, No Sore throat. Hoarseness Tongue paresthesia
         TMJ Denies pain popping or crepitus.
          Neck: No Lumps, Pain, Stiffness
          Respiratory: No Cough. SOB, Hemoptysis
         Cardiac: No HTN, Murmur, Palpitations, Chest Pain, Dyspnea, Orthopnea
         Gl: No Reflux, Change In Appetite, Nausea, Vomiting, Diarrhea, Change in Bowel Habits, Bleeding
         GU: No Dysuria, Frequency, Urgency, Nocturia, Hematuria, Incontinence
         MusculoSkeletaLNo Weakness bilaterally. Negative for muscle weakness or gait disturbance.
         Endocrine: No Thyroid Disease, Polyuria, Thirst/Hunger
          Heme/Lvmohatic: Denies abnormal bruising, bleeding, enlarged lymph nodes,
          Psvch: no Depression, no Anxiety
          Neuro: negative for -behavioral changes, bowel and bladder control changes, confusion, dizziness,
         gaitdisturbance,headaches,impairedcoordination/balance,memoryloss,numbness/tingling,
         seizures, speech problems, visual changes, weakness




        Brown, Shirley (MRN 13161883) Printed by Jennifer Woods-Portonova [WOODSJ03] at 11/22/19 10:5.,.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 34 of 100 PageID #: 171
      Nov, 22.20 1911;05AM                                                               ^No,    6134 P. 6/12
       isrown, smdey uviKiN 13161883)                                                    Encounter uaie: u2/20/zui6




         Objective:

         Visit Vitals
         BP                     140/81
         Pulse                  99
         Ht                    1.676 m(5’ 6")
         Wt                    66.7 kg (147 lb)
         LMP                    (Approximate)
         Sp02                   1 00 %
         BMI                   23.73 kg/m^


        Weight from previous visit -Weight -Scale; 66.7 kg (147 lb)

         Physical Exam:


        General Appearance: cooperative, no acute distress,

         Head: Normocephalic without exostosis or scars.

        NEURLOGIC: Cranial Nerves II -IV grossly intact. CN Vright facial pain, paresthesia Inwolving the VII
        and VIII divisions of CN V, CN VI thru XII grossly intact.

        Eyes:
        Visual fields: grossly intact by confrontation
        Ophthalmoscopic: discs sharp and flat, no a/v nicking, hemorrhages, or exudates
        Posterior segments: vitreous, retina and vessels normal
        Pupils: equal, round, reactive to light and accommodation
        EOM: extraocular movements intact, normal gaze alignment

        Ears: TM's intact bilaterally. No protrusion, retraction, air-fluid level. No discharge.

        Nose: Nares patent bilaterally without discharge or evidence of hemorrhage. Septum midline.

        Throat: Mucous membranes pink without evidence of lesions. Tongue midline protrusion.
        Oropharynx clear. TMJs Normal ROM, no crepitus or lateralization..
        Neck: Supple, no adenopathy, thyroid; not enlarged, no carotid bruit or JVD
        Lungs: Clear to auscultation bilaterally,no adventitious breath sounds, normal expiratory phase
        Heart: Regular rate and rhythm, S1, S2 normal, no murmur, rub or gallop
        Abdomen: Soft, non-tender, bowel sounds active, no hepatosplenomegaly

        Lymphatic: No cervical, axillary, or inguinal adenopathy
        Extremities; no cyanosis or edema, no joint swelling
        Musculoskeletal: Norrmal muscle power in all extremities
        Skin:    Skin color, texture normal, no rashes

        Gait: non antalgic, can toe/heel walk

        Cervical Spine: negative for spasm, negative for tenderness to palpation, ROM WNL in
        flexion/extensionZ/rotation




       Brown,Shirley(MRN13161883)PrintedbyJenniferWoods-Portonova[WOODSJ03]at11/22/1910:5..,
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 35 of 100 PageID #: 172
      Nov. 22.20 1911:05AM
       brown, Shirley (MKN 13161883)                                                    ^No,    6134 P, 7/12
                                                                                        Encounter uate: li2/20/ZUl»



         Lumbar Spine; negative for spasm, negative for tenderness to palpation, ROM WNL in
         flexion/extension/side bending/rotation

         Neurologic;sensor/andmotornormal,negativeforSLR,negativeforfacetload,negativefor
         FABER,motorandsensorygrosslyintact,noatrophy,CranialNerves:CNI)thruXIIgrosslyintact.
         Assessment


         Patient ID: Shirley Brown is a69 y.o. female who presents for Facial Pain
         Which started on the right following ahead injury and now she reports it involves the left side.

         RqsuUs for orders placed or performed dorln0 the hospital
         encounter Of 11/10/17
         BASIC METABOLIC PANEL
         Result                Va l u e                            Ref Range
             SODIUM                           141                  134-146
                                                                   mmol/L
             P O TA S S I U M                4.3                   3.6-5.2
                                                                   mmol/L
             CHLORIDE                         101                  98-108
                                                                   mmol/L
             CARBON DIOXIDE 32                                     2 5 - 3 2
                                                                   mmol/L
             BLOOD UREA                       13                   10-26
             NITROGEN                                              mg/dL
            C R E AT I N I N E               0.8                   0.6-1.0
                                                                   mg/dL
            GLUCOSE                          7 7                  70-100
                                                                  mg/dL
            CALCIUM                          9,3                  8.3-10.3

                                                                   mg/dL
            EGFR MDRD NON >60.0                                   >60
            AFRICAN                                               mL/min/1,73
            AMERICAN                                              m 2
            EGFR MDRD                        >60.0                >60
            AFRICAN                                               mL/mln/1.73
            AMERICAN                                              m 2

            ANION GAP                        8                    6-14
                                                                  mmol/L



        Plan
        Consider left VII and III diagnostic block

        More than 50% of the visit was spent explaining findings, assessment and plan of acfion.8 months ago
        ElCClronlwtly signed Dy John JDetfino. DMD al 212012015 12:31 PM




       Brown, Shirley (MRN 13161883) Printed by Jennifer Woods-Portonova [WOODSJ03] at 11/22/19 10:5.,.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 36 of 100 PageID #: 173
       Nov. 22.201 911;05AM                                                                                                      No. 6134 P. 8/12
        Brown, Shirley (MKN 13161883)                                                                               Encounter Date; u4/11/3U1K



        Source Note:

         P/ogrsEE NdLbe by Mlceh Burne, MO at 4h 1/2018 9!00 AM

            Aulhor: Mtcah Buma, MD                             Service: —                                 Author Type: Fallow
            Fifed: 4/11/2Q16 6:51 AM                           Encounierpaie: 4/li/20ia                   Nols Type: Progress Noles
            Slalus: Addendum                                   Edilor: John JOeldno, QMd (Physician)
            Rolalod Nolos; Original Nolo by Micah Burns, MD (pelM tiled al 4/11/20ia B;QB AM

          Subjective;

          Interval HIstor 4/11/18
          Pain well controlled just having some tearing, with smail flare ups that don't bother her very much. She
          does not desire aprocedure at this time and wouid iike to stop taking medications as she does not
          have any pain.

          History of Present Illness:
          Shirley Brown is a69 y.o. female who presents with aFacial Pain
          which started 8months ago when she was struck in the head when aluggage which was being
          attempted to be placed In the overhead storage bin fell and struck her in the right parietal region..
          Symptoms were described as right headache with face, lips and nasal ala pareathesia.which is
          radiating to her tongue which is associated with weakness, numbness, and/or paresthesia.
          Exacerbating factors include heavy lifting, alleviating factors include magnesium and B2, The patient
          does report of limitations in ADLS, which include over doing house work. Sleep is interrupted due to
          pain. She reports 7of hours/sleep per night. Current pain score is 8

          1, Are you involved in alawsuit because of your pain? yes

          Current pharmacotherapy:
          NSAIDS yes
         Acetaminophen yes
         Anticonvulsants yes
          Sedatives no
          Creams/Patches no
          Opioids no
          Side effects? no


          Anticoagulation: None


          Pain Modalities tried (response fo treatment);
          Medications tried in past: calcium, magnesium, Vit B2, Zertec
          Physical therapy: no
          Chiropractic: no
          Acupuncture: no
          Spinal Interventions: no
          Surgery: no

          Diagnostics:
          MRI; Brian
          CT: no
          Standard XRay: no
          EMG: no
          Other: EEG Normal

          History reviewed. No pertinent past medical history.

          Past Surgical History:
          Procedure                                                                                    Laterality                Date




        Brown,Shirley(MRN13161883)PrintedbyJenniferWoods-Portonova[WOODSJ03]at11/22/1910:5...
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 37 of 100 PageID #: 174
      Nov, 22.20 19 11:05AM                                                                 No, 6134 P, 9/12
       Brown, bihirley (MBM 13161883)                                              Encounter Kate: u4/ll/'iUI8



           ●BREAST BIOPSY



         History reviewed. No pertinent famiiy history.

         Social History


         Social History
          'Marital status:                                Single
                  Spouse name;                            N/A
          ■Number of children:                            N/A
          ●Years of education:                            N/A


         Social History Main Topics
          ●Smoking status;                           Never Smoker
          'Smokeless tobacco;                        Never Used
          ■A l c o h o l u s e                       No

          ●Drug use:                                 No
          ●Sexual activity:                          Not Asked


         Other Topics                                                            Concern
          ● N o n e


         Social History Narrative
          ●None



         No Known Allergies

         There are no active problems to display for this patient.


         Iam having Ms. Brown maintain her OMEGA-3S/DHA/EPA/F1SH OIL (OMEGA 3ORAL), multivitamin,
         CETIRiZINEHCL(ZYRTECORAL),MAGNESIUMORAL,calciumcarbonate,and(riboflavin,vitamin
         B2, (VITAMIN B-2 ORAL)),



         Review of Systems:

         General: No Wt Loss/Gain, weakness, fatigue, fever
         Skin: No Rashes, Lumps, Sores, Itching, Dryness, Color Change, Changes in Hairs/Nails
         Head:RightparietalHeadache.Injury(luggagefellfromoverheadblnonairplane).
         Eves: No Changes in Vision, Pain, Spots, Glaucoma, Cataracts
         Ears: No Changes in Hearing, Tinnitus, Discharge
         Nose/Sinuses: No Congestion, Discharge, Itching, Epislaxis
         Mouth/Throat: Normal Teeth/Gums, No Sore throat, Hoarseness Tongue paresthesia
         TMJ Denies pain popping or crepitus.
         Neck: No Lumps, Pain, Stiffness
         Respiratory: No Cough, SOB, Hemoptysis
         Cardiac: No HTN, Murmur, Palpitations, Chest Pain, Dyspnea, Orthopnea
         Gi;NoReflux,ChangeinAppetite,Nausea,Vomiting,Dianhea,ChangeinBowelHabits,Bleeding
         GU:NoDysuria,Frequency,Urgency,Nocturia,Hematuria,Incontinence
         MusculoSkeletahNo Weakness bilaterally. Negative for muscle weakness or gait disturbance.
         Endocrine: No Thyroid Disease, Polyuria, Thirst/Hunger
         Heme/Lvmphatic:Deniesabnormalbruising,bleeding,enlargedlymphnodes.



        Brown,Shirley(MEN13161883)PrintedbyJenniferWoods-Portonova[WOODSJ03]at11/22/1910:5...
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 38 of 100 PageID #: 175
       Nov, 22.201 911;05AM
        brown, iJliirley (M1<JN 13161883)                                                  ^No.    6134 P. 10/12
                                                                                           Encounter uate: u4/llttUJ8



          Psych: no Depression, no Anxiety
          Neuro: negative for -behavioral changes, bowel and bladder control changes, confusion, dizziness,
          gaitdisturbance,headaches,impairedcoordination/balance,memoryloss,numbness/tingling,
          seizures, speech problems, visual changes, weakness




          Objective:

          Visit Vitals
          BP                      153/80
          Pulse                   81
          Ht ■                   1.676 m(5' 6")
          Wl                     66.7 kg (147 lb)
          IMP                     (Approximate)
          Sp02                   09%
          BIVII                  23.73 kg/m=


          Weight from previous visit -Weight -Scale; 66.7 kg (147 lb)

          Physical Exam:


          General Appearance: cooperative, no acute distress,

          Head: Normocephaiic without exostosis or scars.

          NEURLOGIC: Cranial Nerves 11 -IV grossly intact, CN Vright facial pain, paresthesia invvolving the VIt
          and VIII divisions of CN V, CN VI thru XII grossly intact.

          Eyes;
          Visual fields; grossly intact by confrontation
          Ophthalmoscopic: discs sharp and flat, no a/v nicking, hemorrhages, or exudates
          Posterior segments: vitreous, retina and vessels normal
          Pupils: equal, round, reactive to light and accommodation
          EOWl: extraocular movements intact, normal gaze alignment

          Ears: TM's intact bilaterally. No protrusion, retraction, air-fluid level. No discharge.
          Nose: Nares patent bilaterally without discharge or evidence of hemorrhage. Septum midline.

          Throat: Mucous membranes pink without evidence of lesions. Tongue midline protrusion.
          Oropharynx clear, TWIJs Normal ROM, no crepitus or lateralization..

          Neck: Supple, no adenopathy, thyroid: not enlarged, no carotid bruit or JVD

          Lungs: Clear to auscultation bilaterally,no adventitious breath sounds, normal expiratory phase
          Heart: Regular rate and rhythm, SI, S2 normal, no murmur, rub or gallop
          Abdomen: Soft, non-tender, bowel sounds active ,no hepatosplenomegaly

          Lymphatic; No cervical, axillary, or inguinal adenopathy
          Extremities: no cyanosis or edema, no joint swelling
          Musculoskeletal: Norrmal muscle power in all extremities




        Brown, Shirley (MRN 13161883) Printed by Jennifer Woods-Portonova [WOODSJ03] at 11/22/19 10:5,
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 39 of 100 PageID #: 176
      Nov. 22.201 911:05AM                                                                         No. 6134 P. 11/12
       Brown, Shirley (MRN 13161883)                                                     Encounter Date: u4/Il/2Ui8



         Skin:        Skin color, texture normal, no rashes

         Galt: non antalgic, can toe/heel walk

         Cervical Spine; negative for spasm, negative for tenderness to palpation, ROM WNL in
         flexion/extension/Zrotation


         Lumbar Spine: negative for spasm, negative for tenderness to palpation, ROM WNL in
         flexion/extension/side bending/rotation

         Neurologic; sensory and motor normal, negative for SLR, negative for facet load, negative for
         FABER, motor and sensory grossly intact, no atrophy. Cranial Nerves: CN II thru Xll grossly intact.
         Assessment



         Patient ID; Shirley Brown is a69 y.o. female who presents for Facial Pain
         Which started on the right following ahead injury and now she reports it involves the left side.

         RbsuHs for orders placed or performed during the hospital
         encounter of 11/10/17
         BASIC METABOLIC PANEL
         Result                               Va l u e              Ref Range
             SODIUM                            141                  134-146
                                                                    mmol/L
             P O TA S S I U M                 4.3                   3.6-5.2
                                                                    mmoi/L
             CHLORIDE                          101                  98-108
                                                                    mmol/L
             CARBON DIOXIDE 32                                      25-32
                                                                    mmol/L
             BLOOD UREA                        13                   10-26
             NITROGEN                                               mg/dL
             CREATININE                       0,8                   0.6-1.0-
                                                                    mg/dL
             GLUCOSE                          77                    70-100
                                                                    mg/dL
             CALCIUM                          9.3                   8.3-10.3
                                                                    mg/dL
             EGFR MDRD NON >60.0                                    >60

             AFRICAN                                                mL/min/1.73
             AMERICAN                                               m 2

             EGFR MDRD                        >60.0                 >60
             AFRICAN                                                mL/min/1.73
             AMERICAN                                               m 2
             ANION GAP                        8                     6-14
                                                                    mmol/L



         Plan

         Facial pain- resolved as per patient. If the flare ups become bothersome she will return to the practice.
         She agrees with this plan and will call for an appointment if necessary.

         RTC PRN
         Isaw and examined the patient. Discussed findings with resident and agree with the resident findings
         and plan as documented in the resident's note.
         More than 50% of the visit was spent explaining findings, assessment and plan of action.8 months ago
         Eloclronlcoliy signed by John JOeUlno. DMD ol <1/11/2018 8:51 AM




       Brown, Shirley (MRN 13161883) Printed by Jennifer Woods-Portonova [WOODSJ03] at 11/22/19 10:5...
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 40 of 100 PageID #: 177
       Nov, 22,201 911:05AM
        JBrown, illiirldy (MKN 13161883)                              ^No, 6134 P, 12/12
                                                                      Encounter jjate; u4/l 1/zu 18




       Brown,Shirley(MRN13161883)PrintedbyJenniferWoods-Portonova[WOODSJ03]at11/22/1910;5„
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 41 of 100 PageID #: 178



     NYU Langone Health                                                                                  Brown, Shirley
                                                                                                         MRN; 131618831                                                            Sex: F
     System
     Patient Demographics
          Name                         -Patient       ID                 SSN                                      Sex                                              ■Birth Dale
          Brown, Shirley                    13161883                     xxx-xx-9999                              Female                                             04/23/48 (69 yrs)

                                                 ● P h o n e                           Email                                                    Employer i
                                                    917-873-9803 (H)                   ShirleyBrown3248@yahoo.com
                                                    917-873-9803 (M)


          Reg Status                        ::       PCP       ..                      Date Last Verified '■                                    Next Review Dale
          EUPSED                                                                       11 / 1 0 / 1 7                                           12/10/17


          Emergency Contact 1           .
          Sheree Brown (DAUGHTER)
          646-406-5017 (H)
          646-406-5017 (M)



     MRI BRAIN WITH AND WITHOUT IV CONTRAST r2091S46921
     Electronically signed by: CInthi Filial, MD on 10/23/17 1349                                                                                                               Slalus: Completed
     Ordering user: Cinthi Pillai, MD 10/23/17 1349                                    Authorized by: Cinthi Pillai, MD
     Frequency: 11/21/17 0755- 1Occurrences
      Diagnoses
      Headache, new daily persistent (NDPH) [G44.52]
      Numbness [R20.0]
      Facial twitching (G51.41
       Questionnaire
        Question                                                                        Answer
        Should Advanced Image Post-Processing (3D) be performed on this                 Per Radiologist Judgment
       ..sludy.?
         Allow radiologist to modify order with respect to the administration of        Ye s
        intravenous contrast based on the diagnostic purpose and the clinical
       _Q9MilieoAj:isn5.p.r--SiiT!plQms.pitiie_^^^^
       -CltoLoaLHistoK                                                                       NewJieMasha,and.tigM.fe5e.QUmbaessa.Qt!y;<^^^^^
        Do you want an expedited read?                                                  No



                                             Result date and time is equivalent to report date and time.
       MRI BRAIN WITH AND WITHOUT IV CONTRAST 12091546931                                                                 R e s u l t e d : 11 / 2 1 / 1 7 111 3 . R e s u l t s l a l u s : F i n a l r e s u l t

        Resulted by:                                                                    P e r f o r m e d : 11 / 2 1 / 1 7 0 8 1 4 - 11 / 2 1 / 1 7 0 9 0 5
        Timothy Shepherd, MD
        Neeti Bagadlya, MD
        Resulting lab: NYU RADIOLOGY SWF
        Narrative:
        CLINICAL INDICATION: New headache and right face numbness and twitching. History of concussion 8/28/2017

        TECHNIQUE: Multi-planar multi-sequential MR imaging of the brain was performed before and after the Intravenous administration of 6.7 ml of
        Gadavist.


        C O M PA R I S O N : N o n e


        FINDINGS: There is subtle asymmetric decreased caliber of the right trigeminal nerve however no mass or mass effect on the nerve cisternal
        segment is appreciated. The trigeminal root entry zone and right Meckel's cave also appear within nonnal limits.

        Scattered supratentorial and medial lemniscus and ill-defined pontine T2/FLAIR hyperintense foci within the white matter are nonspecific and likely
        secondary to chronic microvascular ischemic disease.

        No acute Infarction, intracranial hemorrhage or mass. No abnormal intracranial enhancement is identified.

        The ventricles are normal without evidence of hydrocephalus. There are no extra-axial fluid collections.

        The visuaiized intraorbital contents are normal. The imaged portions of the paranasal sinuses are clear. The mastoid air cells are clear. The
        visualized soft tissues and osseous structures appear normal.

        Electronic Signature; Ipersonally reviewed the images and agree with this report. Final Report: Dictated by Resident Neeti Bagadiya MD and
        Signed by Attending Timothy Shepherd MD 11/21/2017 11:13 AM

        Impression:
        IMPRESSION:




     Generated on 12/15/17 12:58 PM                                                                                                                                                                 Page 1
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 42 of 100 PageID #: 179


                                                                             HJD CMC RAD MRI                    Brown, Shirley
     NYU Langone Health                                                      333 East 38th St                                                              Sex: F
                                                                                                                MRN; 13161883, DOB:
     System                                                                  NEW YORK NY 10016-2772 Adm: 11/21/2017, D/C: 11/21/2017

         Sublle asymmetric appearance cf cisternal right trigeminal nerve could correlate with symptoms but Ihere Is no mass or mass effect to explain the
         finding.

         Moderate supratentorial and ill-defined pontine hyperintensities likely correlate with age and/or cerebrovascular risk factors.

         I, Timothy Shepherd, M.D./Ph.D.. have personally reviewed the images and agree with the above interpretation.

           Specimen Informalion

            Ty p e                                          ■■■    Source                        Collected On '
                                                                                                 11 / 2 1 / 1 7 1 0 0 5



       Te s t i n g P e r f o r m e d B y

           Lab -Abbreviation                        :Name '                         Director              Address                     VValid Date Range ';
           133-NYU Rad Syngo                          NYU RADIOLOGY SWF Unknown                            Unknown                       07/06/10 1226 -Present




     ROUTINE EEG, 41-60 MINUTES [2091546891
      Electronically signed by: CInthi Plllal, MD on 10/23/17 1343                                                                                        Status: Completed
     Ordering user. CInthi Pillai, MD 10/23/17 1349                                             Authorized by: Cinthi Pillai, MD
     Ordered during: Office Visit on 10/23/2017
     Frequency: 10/23/17-
     Diagnoses
     Headache, new daily persistent (NDPH) [G44.52J
     Numbness [R20.0]
     Facial twitching [G51.4]

                                                            Result date and time is equivalent to report date and time.
       ROUTINE EEG, 41-60 MINUTES [2157959781                                                                             Resulted: 11/29/17 1330, Result status: Final result
        Resulting lab: NYU PERFORMED
         Narrative:
        Josiane Lajole, MO                  11 / 3 0 / 2 0 1 7 6 : 0 9 A M
        History:
        Shirley Brown is a69 y.o. female referred for routine EEG with a
        history of: paroxysmal events of unclear etiology.


        Cument Outpatient Prescriptions:
        ●CETIRIZINE HCL (ZYRTEC ORAL), Take by mouth., Disp:, Rll:
        ●multivitamin capsule. Take 1Cap by mouth daily,, Disp:, Rli:

         ●OMEGA-3S/DHA/EPA/FISH OIL (OMEGA 3ORAL). Take by mouth,,
         Disp:, Rfl;

        Technique:
        A21 channel electroencephalogram (EEG) recording using the
         International 10-20 system was performed utilized aNicOne
        system.

         EEG Background:
        The waking background was characterized by Ihe presence of awell
        organized symmetric mixture of alpha, beta and theta frequencies,
        with asymmetric and reactive 10 Hertz posterior dominant rhythm
        (PDR). The normal anterior-fo-posterior gradient of frequency and
         amplitude was present.

         During drowsiness, slow rolling eye movements, attenuation and
         fragmentation of the posterior dominant rhythm and diffuse
         background slowing.

        There was normal sleep architecture, with synchronous and
        symmetric vertex waves, sleep spindles and K-complexes present
        during Stage II sleep. Slow wave sleep architecture was
         preserved.

         No generalized slowing was present. No focal slowing was
         present.

         Paroxysmal Activity (non-eplleptiform):
     Generated on 12/15/17 12:58 PM                                                                                                                                   Page 2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 43 of 100 PageID #: 180



                                                                            TH ACC EEC
       NYU Langone Health                                                                                    Brown, Shirley
                                                                            240 East 38th Street             MRN: 13161883, DOB;|H                                           lex; F
       System                                                               NEWYORK NY 10016-2708 Encounter date: 11/29/2017
           None


           Epileptiform Activity:
           No epileptiform activity was present.

           Activation Procedures;
                Hyperventilation: Hyperventilation was not performed.

                Photic Stimulation; Photic stimuialion between 2-20 Hertz
           was associated with bilateral driving response at some
           frequencies.

           Clinical Events:
           No clinical nor electrographic seizures were captured.

           Impression:
           This is anormal EEC study in the awake and asleep states. No
           epileptiform activity was seen and no clinical events or seizures
           were recorded.


           Clinical Correlation:
          This is anormal EEG. Clinical oorrelaBon is advised.




         Te s t i n g P e r f o r m e d B v

             Lab -Abbreviation            N   a     m  e         'Director                           Address
                                                                                                                                           ■Valid Date Range
             143 -Unknown                           NYU PERFORMED Unknown                            Unknov/n                                 0 1 / 2 5 / 11 1 8 5 3 - P r e s e n t




                                                                                      VISIT SUMMARY

     Reason for Visit
         Concussion


     Diagnoses

                                                                                                                                              Comments
         Headache, new dally persistent (NDPH) -Primary
       _Numi?.aes.s.
         Facial twitching


     Problem List as of 10/23/2017                                                                                                                           Date Reviewed: 10/23/2017
         None


     Allergies as of 10/23/2017                                                                                                Ve r i fi e d O n : 1 0 / 2 3 / 2 0 1 7 B v : C i n t h i P i l l a i . M D
         No Known Allergies

     Wtels
          BP                                      Pulse                          Ht                               Wt                                   LMP
          148/90 (Site; Right                     7 8                            1.676 m(5' 6")                   67.6 kg (149 lb)                      (Approximate)
          Arm, Position: Sitting)


          BMI
          24.05 kg/m’

                                                    .vyiYr'i                                                        Y
                                                                                                                                                                     m m m m
     M e d i c a t i o n s t h e P a t i e n t R e p o r t e d Ta k i n g

                                                                                      Disp         R e fi l l s               :start                              :End
        multivitamin capsule (Taking)
         Sig: Take 1Cap by mouth daily.
          Class: Historical Med
          Route: Oral


     Generated on 12/15/17 12:58 PM                                                                                                                                                        Page 3
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 44 of 100 PageID #: 181


                                                       NR NEUROLOGY
      NYU Langone Health                                                                   Brown, Shirley
                                                       240 E. 38th St, 15th floor
                                                                             MRN: 13161883, DOB                                      Sex: F
      System                                          NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                                      Amb Encounter Report
     Medications the Patient Reported Taking (continued)
                                                                                                        start            ::
       OMEGA-3S/OHA/EPA(FISH OIL (OMEGA 3ORAL)
       (Taking)
         Sig:Take by mouth.
         Class; Historical Med
        Route: Oral


                                                       C A L L C O N TA C T I N F O R M ATi O N ■           s
                                                                                                             -
                                                                                                                 ;
                                                                                                                     ^                           i i
     Call Information
                                          Provider                       ’ D e p a r t m e n t : V.                       Center
       10/23/20171:30 PM                 Cinlhi Pillai, MD                  Nr Neurology                                 ACC Neuro

     Reason for Call
       Concussion


     Care Advice Given
       No Care Advice given for this encounter.

              rT-Tr/n’
                                                             ORDERS AND          R E S U LT S
                                         Result date and time is equivalent to report date and time.




     Generated on 12/15/1712:58 PM                                                                                                            Page 4
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 45 of 100 PageID #: 182



                                                        NR NEUROLOGY
     NYU Langone Health                                                                        Brown, Shirley
                                                        240 E, 38th St, 15th floor             MRN: 13161883, DOB:                    Sex: F
     System                                             NEWYORKNY 10016-2708 Encounter date: 10/23/
                                                        Amb Encounter Report



     Orders/Results -Order Type; Imaging
     IVIRI BRAIN WITH AND WITHOUT IV CONTRAST 12091546881
      Electronically signed by: Cinthi Piilai, MD on 10/23/17 1349                                                                   Status: Completed
      Ordering user: Cinthi Piilai, MD 10/23/17 1349                                Authorized by: Cinthi Piilai, MD
      Frequency: 10/23/17-
      Diagnoses
      Headache, new daily persistent (NDPH) [G44.52J
      Numbness [R20.0]
      Facial twitching [G51.4]
       Questionnaire
        Question :,                                                               "iAnswer    .;
        Should Advanced Image Post-Processing (3D) be performed on this             Per Radiologist Judgment
       -Study?
        Allow radiologist to modify order with respect to the administration of     Ye s
        intravenous contrast based on the diagnostic purpose and the clinical
       ,_SSadj£QD,S,.li9nsj5r_symDjom5.pflb.ep,^^^
        Clinical History:
                                                                                    ,N§wJieadacJne.a_n_d_riqhtJac,e numbre
        Do you want an expedited read?                                              No




     Orders/Results -Order Type: Lab
     BASIC METABOLIC PANEL (2091546871
      Electronically signed by: Cinthi Piilai, MD on 10/23/17 1349                                                                   Status: Completed
      Ordering user: Cinthi Piilai, MD 10/23/17 1349                               Authorized by: Cinthi Piilai, MD
      Frequency: 10/23/17-
      Diagnoses
     Headache, new daily persistent (NDPH) [G44.52]
     Numbness [R20.0]
     Facial twitching [G51.4]




     Orders/Results -Order Type; Medications

     OMEGA-3S/DHA/EPA/FISH OIL (OMEGA 3ORAL) 12091546841
      Electronically signed by: Jacqueline Ayala on 10/23/17 1328                                                                       Status: Active
      Ordering user: Jacqueline Ayala 10/23/17 1328                                Authorized by: Historical Provider, MD
     Frequency: -Until Discontinued


    multivitamin capsule f2091546851
     Electronically signed by: Jacqueline Ayala on 10/23/17 1328                                                                        Status: Active
    Ordering user: Jacqueline Ayala 10/23/17 1328                                  Authorized by: Historical Provider, MD
    Frequency: Daily -Until Discontinued


    CETIRI2INE HCL (ZYRTEC ORAL) 12091546861
     Electronically signed by: Jacqueline Ayala on 10/23/17 1328                                                                        Status: Active
     Ordering user: Jacqueline Ayala 10/23/17 1328                                 Authorized by: Historical Provider, MD
     Frequency: -Until Discontinued




    Progress Notes -All Notes
    Progress Notes by Cinthi Piilai, MD at 10/23/2017 1:30 PM
      Author: Cinthi Piilai, MO                 Specialty: Neurology, General                               Author Type: Physician
      Filed: 10/23/2017 2:05 PM                          Encounter Date: 10/23/2017 1:30 PM                 Status: Signed
      Editor: Cinthi Piilai, MD (Physician)

    NEUROLOGY



    Chief Complaint; concussion
    Generated on 12/15/17 12:58 PM                                                                                                             Page 5
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 46 of 100 PageID #: 183



                                               NR NEUROLOGY
     NYU Langone Health                                               Brown, Shirley
                                               240 E. 38th St, 15th floor
                                                                      MRN; 13161883, DOB                          ISex: F
     System                                    NEW YORK NY 10016-2708 Encounter date: 10/23/2017
                                               Amb Encounter Report

     Progress Notes -All Notes (continued)
     Progress Notes by CinthI Pillai, MD at 10/23/2017 1:30 PM (continued!


     HPI:


     This is a69 year old right handed female who presents with achief complaint of getting hit in the head with luggage (no
     loss of consciousness) on 8/28/17. She then developed aheadache and right face numbness -associated with
     photophobia and phonophobia. She was evaluated in the ER when she arrived in San Diego and had areportedly normal
     CT head on 8/29/17. About ten days later she returned to the ER due to headaches. She has headaches almost daily-
     mild dull ache^ photophobia, phonophobia, numbness (around the mouth). She sleeps 8hours nightly; 2cups tea daily
     and daily snapple/gatorade; tylenol daily initially (not as much now). She denies nausea, dizziness, neck pain, weakness,
     numbness, difficulty walking.


     ROS The remainder of the review of the 14 systems was negative.


     Patient's medications, allergies, past medical, surgical, social and family histories were reviewed and updated as
     appropriate.


     Vitals; 148/90

     General: Well-developed, well-nourished individual of stated age in no acute distress.
     HEENT: neck supple, full ROM
     Cardiovascular: no carotid bruit appreciated

     Mental Status: Alert and oriented to time, place and person. Recent and remote memory intact. Normal attention and
     concentration. Language intact -able to name, read and repeat. Follows commands and responds appropriately to
     questions. Normal fund of knowledge.
     Cranial Nerves: II: VAsc 20/40 PH 20/20-1 OS 20/40 PH 20/20 OU (forgot new glasses), visual fields full on confrontation;
     disc margings sharp OU. Ill, IV and VI: PERRLA, EOM full, no ptosis, no nystagmus V: facial sensation is intact VII: Facial
     strength is intact VIII: Hearing symmetric to finger rub. IX, X: Palate elevates symmetrically. XII; Tongue strength is
     normal without atrophy or fasciculations.
     Motor: normal tone, no atrophy/tenderness, no abnormal movements noted, strength 5/5 throughout, no pronator
     drift

     Sensory; light touch, pin prick, proprioception, and vibration symmetric and intact
     Coordination: no dysmetria on finger to nose
     Reflexes: biceps 2+, brachioradialis 2+, triceps 2+, knee 2+, ankle 2+, Babinski negative bilaterally, no clonus
     Gait: steady, normal based, able to tandem and walk on toes/heels, Rhomberg negative

     Neuroimaging Reviewed:



     Impression/Plan: This is a69 year old right handed female who presents with achief complaint of getting hit in the head
     with luggage (no loss of consciousness) on 8/28/17 -now with concussion symptoms as well as occasional right face
     numbness and twitching. Her
     -Blood test

     -Schedule MRI brain with and without
     -Schedule EEG


     Generated on 12/15/17 12:58 PM                                                                                         Page 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 47 of 100 PageID #: 184
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 48 of 100 PageID #: 185
 »




2 0 1 9 - 11 - 1 5 1 6 : 5 4                                        NYC755 2127729220 »2125323301                                                      P39/42
          ;     ■   .     .     .      .     .



          .>.Shirley Brown -2878                               Receipt#; 44206                                                            Dated: II-IB-2019

                                                                             ITEMIZED CHARGES
                        ...C



                                                                                                                                       Dated: 11-15-2019

              Robert R. Ditkoff Mo. PC
              755 Park Avenue

              New York, NY 10021
              Telephone #212-772-2800
              Fax #212-772-9220
              Ta x I D # 1 3 3 0 3 4 5 1 0




              Shirley CBrown                                                                    Patient ID    ;2878
              2289 5tb Avenue, Apt 10M                                                          Palient Phone#;
              New York, NY, 10037
                                                                                                Other Phone#    :917-873-9803
                                                                                                Receipt#        :44200
                                                                                                Primary Ins     :National Goverment Services
                                                                                                Secondary Ins   ;Ghi
         Date                       Description                                        Unit     Physician       Charges Payment Adjustment Balance
         07-11-2019 [92014] Ophth, Comp. Est.                                          1.00   Kennelh Baras.. $225.00 S144.95
        .08-02-2019 Paid: Medicare
                                                                                                                         $115.71
        .08-02-2019 Write off; Medicare
                                                                                                                                           $2.36
         08-02-2019 Write Off: National G...
                                                                                                                                          $78.79
        '08-14-2019 Paid :GHI2
                                                                                                                          $29.24                      $0.00 .
                                    [H2S.13] AGE RELATED NUCLEAR CATARACT
                                    [H35.373] PUCKERING OF MACULA
                                [H43.393] VITREOUS OPACITIES. OTHER
                                [H43.813] VITREOUS DEGENERATION

         07-11-2019 [92134] OCT                                                        1.00 Kenneth Baras.. $250.00       $47.16
         08-02-2019 Paid: Medicare
                                                                                                                          $37.65
         0 8 - 0 2 - 2 0 1 9 Wr i t e o ff : M e d i c a r e
                                                                                                                                           $0.77
         08-02-2019 Write Off; National G...
                                                                                                                                         $202.43
        08-14-2019 Paid: GHI2
                                                                                                                            $9.51                    $0.00
                                [H35.373] PUCKERING OF MACULA

        07-11-2019                   [92226] Ophth Ext. Sub.                          1.00 Kenneth Baras.. $200.00        $58.00
        08-02-2019 Paid: Medicare
                                                                                                                          $46.30
        08-02-2019 Write off: Medicare
                                                                                                                                           $0.94
        08-02-2019 Write Off; National G...
                                                                                                                                        $141.50
        08-14-2019 Paid:GHI2
                                                                                                                          $ 11 . 7 0                $0,00

                               (H43.3931 VITREOUS OPACITIES, OTHER
                               1H43.813] VITREOUS DEGENERATION


       Payment History
       08-02-2019 Insurance                                                          Medicare -EFT# 802666405                                      $115,71
       08-02-2019 Insurance                                                          Medicare -EFT# 802666405                                       $37.65
       08-02-2019 Insurance                                                          Medicare -EFT# 802666405                                       $46.30^
       08-14-2019 Insurance                                                          GHI2 -EFT# 02754335                                            $20,24
       08-14-2019 Insurance                                                        .GHI2 -EFT# 02754335                                              $9,51 ■
       08-14-2019 Insurance
                                                                                     QHI2 -EFT# 02754335                                            $ 11 . 7 0



                                                                                                             Total Approved Procedure Cost; $252.28
                                                                                                                 Total Applied to Procedures; $248.21
                                                                                                                                       Balance:      $0.00




                                                                                 Page 1/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 49 of 100 PageID #: 186




 2 0 1 9 - 11 - 1 5 1 6 : 5 4   NYC755 2127729220 »2125323301             P40/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 50 of 100 PageID #: 187
2 0 1 9 - 11 - 1 5 1 6 : 5 4                     NYC755 2127729220 »2125323301                                   P41/42
          ;Shirley Brown -2878           ReceipW; 44206                                                 Dated; IMS-2019


                                                    Account Balance Summary
                                 0-30    31-60            61-90       91-120   ■i i i - i s O :   151-180: ●      To t a l
           Patient               $0.00   $0.00             $0.00       $0,00          $0.00         $0.00        $0.00 ■
           Insurance             $0,00   $0.00             $0.00       $0.00          $0,00         $0,00        $0.00 ■




                                                           Page 2/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 51 of 100 PageID #: 188




 2019-11-15 16:55              NYC755 2127729220 »2125323301              P42/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 52 of 100 PageID #: 189
2019-11-*1516:43                                    NYC755 2127729220 »2125323301                                                                               P 3



                                                                                                                   Date; _2LJ) /
         Name: .
                                                                           D.O.U: I f ?                             Age:
                                                          Sw/
     Chief Complaint:
                                                                                                                                           Allergies
     Tobacco use?
                                                                                   r   (
                                                                                                /
     Pneumonia
             Vaccine
                   Received?        6Syrs ami older
                                                                     T
     Medical Histojy                                                            \ J

    Changes
                   tfi^^ical
                         history
                             since
                                last
                                 visit?                                                                                             Systemic
                                                                                                                                                Medications

                                                                                                                                                                 Ocular
                                                                W:       O D                        X

                                                                         OS                     X


                                z                                        ADDOD
                                    c
                                           O r



                                                                                                                       1526


                                                    ropcoN ac2oa                                                                     I f         r

                                           <R>     s                                                               1/20.1 9       09; 59
                                                 +3. 50     +0,00         130                   ."-1.7, 7Rm,,i
   Dilation with                           PSM 0.00                      „ASBi:
                                                                         08ASE
                            @                                                          ●>:r>                   s              c
                                           <L> S                 C
                                                                                                                                           A
                                                                          A
                                                 +3.50      +0, 00       180                             '■ 1. /5 -0.5(1 126 5
                                                                         „A68E                             2-00 -0.75 126 5
   Kerntometi'y: OD                        PSM 0.00                                                      +2, 00
                                                                         08AS£                                             0.75 134 5
                                                                                                        <' 2- 00 -0. 75 126>
                    OS
                                                                                           <1. ^              .5              C        A

                                                                                                         >●           2, 75 -                  0. 75 81          7
                                                                                                         '            2. 50 -                  0. 75 75          R
   EOM:      O D                                                                                          2. /5 -                   1. 00 74                7
                                       V                                                                  2. BO -                  0. 75> 76

             OS                                                                            I’D 65


                                                                                            p                  Klin
                                                                                                                                  0deg
                          OD                                                               <R1
   SLIT LAMP .EXAM:
                                OS                 COMMENTS                                               7.82 43. 25 123 >
                          wnl   will                                                                      "/■ VO 43. 75 33>
                                                                                           <AVL 7. 76 43. 50                               >           OS
  LIDS                                                                                     (CYI.                      -0. 50 123 >
  adenexa
                                                                                        '.I >
  CONJUNCTIVA
                                                                                                   KlKI
                                                                                                               Ddeg
                                                                                        <R.l   8.04     42.00 88 >
  CORNEA                                                                                <R2    7- SO 43, 25 178>
  ANT CHAMBER                                                                           < AV L 7 , 9 2 4 2 , 5 0    )
                                                                                        <CYL
  IRIS                                                                                                                -L25          88>

  PUPILS
                                                                                                        NIDEK .ARK-560A
  LENS




  MOOD/AFFECT/ORIENTATION; WNL                              ABNORM AL/COM MENTS
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 53 of 100 PageID #: 190
2019-11-15 16:43                   NYC755 2127729220 »2125323301                                    P 4


                                            . i U M
                                       D.O.B:          Age:                             .Oil
                                                                                    Date:             Q
                           OD
   FUNDUS                                       COMMENTS
                           WNL   WNL                                                 GONIOSCOPY

  DISC


  C/D


  VA S C


  NFL


  MARGINS
                                                                                            DISCS
  C01,0R


  MACULA


  VliSSELS


  PERIPHERY


  VITERODS




  VOLK LENS                      3MIRROR LENS □




  INDIRECT OPHTHALMOSCOPY:




  IMPRESSION /DIAGNOSIS;




  RV/FOLLOW UP PLAN:                                       M D S I G N AT U R E :
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 54 of 100 PageID #: 191
2 0 1 9 - 11 - 1 5 1 6 : 4 3                            NYC755 2127729220 »2125323301                                                                              P 5




       Name:
                                                                                                   Date:
                                                                                                                            m \ R
      Chief Complaint;
                                                                                                                                                                       HiT
      Tobacco use?
                                                                                                                            -nH/20-iB                       08:54      A M

                                                                                                                                75,„:n
      Pneumonia Vaccine Received?

      Medical History
                                       6Sjirs amfoMer
                                                                     y                                        ■K >                                      C          A

                                                                                                                            ■               2.00 -                     t.DO 140 0
      Changes to medical history since last visit?                                                                          ^               1- 75 -                    0. 75 J.32 /
                                                                                                                            '               2. 00 -                    .1.00 J.38 6
                                                                                                                    't2.              [)0
                                                                                                                                                   1- no 13R>
                                                              W:     O D              X                   <L>                   c j
                                                                                                                                                    C              A
                                                                     OS.                                                '2-25                  -
                                                                                      X                                                          n-.50 66     6
                                                                                                                       +2.            50
                                                                     ADD OD                                            ■I
                                                                                                                                               -     0. 75 7/                6
                                                                                                                       2. 50 -                                0.475 R7
                                                                           OS                                       <^2.50     -                                 0.75
                                                                                                                                                                 >     74
                                                                                                          !'0 64
      ’A:
                                                              REP:   O D
                                                                                                          ●:r>                   m m
                                                                     OS                                                                                 Ddeg
                                                                                                         <F;1
                                                                                                                            7. 81 43. ?5 14?>
                                                                                                         (fv';'
                                                                     ADD OD                                                 7- 70 43. 7.5 5?)
     Dilation with                                                                                                          7.75               43. tjg             >
                                                                           OS                            <CYI.
                                                                                                                                           ■' 0. 50 142 >

                                                                                                         <! >                   m m

                                                                                                         Cvl '                      Ddeg
    Kiu-atomctry: On                                                                                                    7. 7,9 43. 25  0>
                                                                     C C T; O D           PA M : < '■K 2                7- 79 43. 25 90>
                                                                                                         CAVC
                     OS                                                                                                 7.79 43.25     )
                                                                           OS             PA M :    (<CVL
                                                                                                                            -0. 00 0 . V



    EOM:    O D
                                                          I                                                                                         na
                                                                                                     <R>          <i                       C
             OS                                                                                               +3.50 +0.00                               180
                                                                                                                                                              ABBE
                                                                                                         FSM 0.00                                   0BASE
                               O D                                                                  <L>      S
                                     OS              COMMENTS                                                                                           A
    SDIT LAMP EXAM;                                                                                        +3. 50                +O.0Q             1 0 0
                               wnl   vml
                                                                                                                                                       ABBE
                                                                                                                    0. 00
   LIDS                                                                                                                                             0CA.SE

   ADENEXA
                                                                                  I
   conjunctiva

   CORNEA

   ANT chamber
                                                                                                                TO.^'CONC:L~200
   IRIS
                                                                                                   <R> S                               C            A
                                                                                                         +1. .50
  PUPILS                                                                                                                        +0,00 180
                                                                                                                                                            ABBE
  LENS                                                                                              7'DO +2,00
                                                                                                    PSm 3.00                                   272 Base
                                                                                                   <L>          2                     c             A
                                                                                                         M,     5f]
                                                                                                                            +0,00                  igo
                                                                                                                                                            ABBE
                                                                                                   BOD +2,00
  MOOD /AFFECT /ORIENTATION: WNL                                                                   f'SM 2. so
                                                              ABNORMAL/COMMENTS                                                             270 BASE


                                                                                                                                          M l /
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 55 of 100 PageID #: 192
2019-11-15 16:43                       NYC755 2127729220 »2125323301                                               P6/42

   IName:                SVi\Yla\             D.O.B:                                               Date:

                            OD
   FUNDUS                                                  COMMKNTS
                            W N L   W N L                                                           GONIOSCOPY
   w s c


   C/D


   VA S C


   NFL


   MARGINS
                                                                                                           DISCS
  COLOR
                                                                                                                    OS
  MACULA


  VESSELS


  PERIPHERY


  VITEROUS




  VOLK LENS                         3 M f fi R O R L E N S Q




  INOmECT OPHTHALMOSCOPY:




   IMPRESSION /DIAGNOSIS:




                                                                      I V I D S I G N AT U R E :
   RV/ FOLLOW UP PLAN:
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 56 of 100 PageID #: 193
2019-11-15 16:44                                            NYC755 2127729220 »2125323301                                                                                        P7/42


                                                                                                                     Date:                           \               S
      (Yame:
                                                                                      D.O.B:
                                                                                                                     Age:
      Chief Complaint:

     Tobacco use?
                                                                                            0
     PneumoniaVaccineReceived?               6}yrs and older                                            J                         ,
     Medical History
                         edicai history since last visit?
                                                                                                                                                                Medications

                                                                                                                                               Systemic                               Ocular

                                                                                                        X




                                                                                                                                               ■II:- (^reaX]             I




                                                                                                        X
                                                                                                                                  ’"'’-13- 75.                   m


                                                                                                                                  ''-’S
                                                                                                        X




                                                                                                                                               .h■;■ *>« ^
                                                                                                                                                t




    Dilation with
                                                                                                                                               .. ;5' -HOISI 7
                                      @                                                                                                < I

                                                                                                                                                                     ■* 0 0 1 3 n
                                                                                                                                C. ^                    K
   Keratometry: 01?                                                               C C T; O D                PA M ; O
                                                                                                                                           '        n       o        0.35 45                fi
                    o s
                                                                                           OS                                                                        0. no       6'5
                                                                                                            PA M :   0                 ■P. 25 ● n, so                                       8
                                                                                                                                       I                                         64
                                                                                                                                         ?. no . 0. no
                                                                                                                                                                                 64 >
                                                                                                                              '''<■> 64
   EOM:     O D

                                                                                                                                                    fni/i
                                                                       / I                                                '■Rl                                         0deg
                                                                                                                                           7.83
             OS                                                                                                           <R2
                                                                                                                                           7. Ofi               P-00I47>
                                                                                                                                                                44. On       S7>
                                                                                                                                       V. 75
                                                                                                                         ^CYL                                   ^0.50 >
                                 OD        OS               comments                                                                                             '00.(47;,
   SLIT LAMP EXAM:                                                                                                       </
                                 vYni     wnl
                                                                                                                     <R^                           D
   LIDS                                                                                                                            7. S4 42, 50 deg
                                                                                                                     <R-2                             8l>
                                                                                                                                   7. 8.)
   ADENEXA                                                                                                           ■CAV/.              ;43.  35 j,
                                                                                                                                   7. 88' 4 3 . 7 5  71 >
                                                                                                                     <f:YL                                                   >
  C O N J U N C T I VA
                                                                       TOPCON CL-200'                                                                   -0. 75           8J>
  COltNEA                         I
                                                            <R>        S          C             A
  ANT CHAMBER                                                     t'3. SO +0.00        1   8        0                          WIDSK
                                                                                               ARBE
                                                                                                                                                        ARK-560A
  IRIS                                                         PSM         0,00             0BASE

  PUPILS                                                    <L>        S          C             A
                                                                                                                                                                                        /
                                                                  +8.50      10.00     1   8        0
  LENS                                                                                        ABBE
                                                               (“il^                        0BASE




  MOOD/AFFECT/ORIENTATION: WNL
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 57 of 100 PageID #: 194
2019-11-15 16:44                                        NYC755 2127729220 »2125323301                   P8/42

  Name:                                                    D.O.B:
                                                                ,




                                                                           A,.          Date:       i M
                                      OD         -ass
  FUNDUS                                                            COMMENTS
                                      WNL        W N L                                   GONIOSCOPY
  DISC


  C/D


  VA S C


  NFL


  MARGINS
                                                                                                DISCS
  COLOR
                                                                                        OD

  MACULA


  VESSELS


  PERIPHERY


  VITBROUS
                                                                                                            V


  VOLK LENS                                      SMUtRORLENS □




  I N D I R E C T O P H T H A L M O S C O P Y:



                                       OD                                                OS




  IMPRESSION /DIAGNOSIS:




  RV/ FOLLOW UP PLAN:
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 58 of 100 PageID #: 195
2019-11-15 16:44                                   NYC755 2127729220 »2125323301                                                                 P9/42


                                                                                            Date:
     Name;


     Chief Complaint;

     Tobacco use?


     Pneumonia
            Vaccine
                 Received?
                        65yrs
                           ami
                            older.
     Medical History

    Changes
          to
           medicni
                hist^y
                     since
                         last
                           visit?
                                                                                            i^r<fX>n,                                        m   s

                                                                            tJAt'IR                                                                  Ocular

                                                                                  NOV/30/2017 0 9 : 0 4 A M
                                       r r
                                        / ■
                                               3       W:     OD

                                                              o s
                                                                                             75mm

                                   I
                                                              ADD 0)0       ''F>                 I,;j
                                                                                                 .                  c           A


                                                                    OS
                                                                                       ■'        ii. 5D - ],on                               .11.7 /
                                                                                       {
                                                                                            '7.50- LOO U8    7
                                                                                       ●I
                                                                                            2. 25                  1. 00     .125   fi
   TA i       OD                                                                      <+                2.50            - 00 , 1
                                                      REF:    O D
              OS                                                                                 < :
                                                              OS           'I     >                                 c          A

                                                                                          2. bi.i -                       n. 50 89     8
                                                              ADD   OD
                                                                                       +2. 50 -                        0. 75 91      a
   Dilation with
                                                                    OS                 +2.50 ■                         0.75     93   8
                               @                                                      <-^ 2.50                       -        0,75
                                                                                                                               > 1 9

                                                                           pn 6<1
   Keratomefry: OD                                            C C T: O D
                                                                           <ll>
                     OS
                                                                                               m m      Ddeg
                                                                           <R1              7. 86 43. QO 1.30 >
                                                                           <R2              7,70              43.75          40>
                                                                           <AVE             /.          78   43.        50      >
                                                                                                             ■0 , 7 5 , I 3 0 >
   EOM;      OD
                                                                           ●:i )                     m m
                                                                                                                         0deg
                                                                           <R.1             7. 90 42. 75 94 >
             Os                                                            <,R2   7.79 43.25                                  4 >

                                                                           < AV F 7 . 8 5 4 3 . 0 0                             >
                                                                           <(;?!                             -n.     50      94>
                          OD KOS'                  COMMENTS
   SLIT LAMP EXAM:
                          w n l        w n l
                                                                                      NIDFK ARK-SROA                                     S
  LIDS

  ADENCXA

  C O N J U N C T I VA

  CORNEA

  ANT CHAMBER
  IRIS

  PUPILS

  LENS                             I
                          Ai




  MOOD/AFFECT/ORIENTATION: WNL                        ABNORMAL/COMMENTS
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 59 of 100 PageID #: 196
2019-11-15 16:45                                    NYC755 2127729220 »2125323301                                  P10/42

                                                                                                   Date:
  Name:

                                      OD
  KUNDUS                                                       COMMENTS
                                      W N L     WNL                                                 GONIOSCOPY
  DISC


  C'/D


  VA S C


  NFL


  MARGINS
                                                                                                           DISCS
  COLOR


  MACULA


  VESSELS


  p e r i p h e r y


  VITEROUS




  VOLK       LENS □                            3MIRROR LENS □




   L N D I R E C T O P H T H A L M O S C O P Y: E



                                      O D




   IMPRESSION /DIAGNOSIS:




   RV/ FOLLOW UP PLAN;                                                    M D S I G N AT U R E :
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 60 of 100 PageID #: 197
2019-11-15 16:45                               NYC755 2127729220 »2125323301                                                                           P 11 / 4 2


                                                                                                          Date:
                                                                                                                                     ill
                                                               ao.B:

      Chief Complahit:
                                                                                                                                 Allergies
      Tobacco use?


      Pneumonia Vaccine Rcceiv^^ i
      Medical Histoi7     i

     Changestomedicalhistorysincelastvisit?      ri                                           4, jy                                   Medications
                                                                                                                                                                 yj,



                                                                                                                          Systemic                          Ocular
                                                 V
                                                      W:     O D
                                                                               / 7
                                                             OS,                                                                                                            'F

                                                                      TOPCON cl-:?od'        ’'Hjh                          ■MOV/14/2017 09:3S a1
                                                                                                                        W-'H, 75mm
                                                             <R>       S         C                A
                                                                   ■I'S.SO +D.00         1    8 0
                                                                                                                        <R>            S               C           A
                                                                                                  ABBE
                                                      REF;
                                                              pr-'M    0.00                   0BASE                              +2. 25 -                  0. 75 1.1.8 7
                                                             <1,. S                  C            A                              '● ?. 00                  -     0. 50 118            7
                                                                +3,50        +0.00       1    8       0                          +2. 25 -                  0. 50 1.20 7
                                                                                                  ABBE                       ■<+ 2.25              -             0,50
                                                                                                                                                                   >81 1
                                                              PSM       0.75                 161 BASE
    Dilation with                                                                                                      <1.,''          s           c             A
                               @                                                                                                 ^           ?: 7’5 -                  0.        50   74
                    U                                                                                                            +           2. 75 .                   0.        50   66
                                                                                                                               +            2. 75 ■                 0,  50            66
    Keratomolryi OD
                                                                      6^                                                      <+           2,7.5 -                 0.50
                                                                                                                                                                   > 6 6
                    OS
                                                                                                                      PO 6,3

                                                                                                                      ^R>              inm
                                                                                                                                                           0dei?
                                                                                                                      <R1
                                                                                                                                     7. 83 43, 00 140>
   EOM:      O D
                                                                           ( Ay                                       < AV I t
                                                                                                                                     7, 70 43. 75 50 >
                                                                                                                                     7, 7743. 50     )
                                                                                                                      <C'.YL
                                                                                                                                          -0. 75 J40>
              OS
                                                                                                                      <1 >             m m
                                                                                                                                                       0deg
                                                                                                                      <R1
                                                                                                                              07 4L 75 73>
                         OD        OS          COMMENTS                                                               <R2
   SHT LAMP EXAM:                                                                                                          7. 86 43, 00 163;-
                         W l       w n l                                                                              ^AVE 7,97 42,25       >

                                                                                                                                                             7.3 >
   LIDS

   a d e n e x a
                                       7                                                                                                                     A
   CONJL-NCTIVA
                                       /                                                                          TOPCC.S 0L,-2t)Q
   CORNEA
                                                                                                          <R>     S              C
                                   I                                                                                                         A
   ANT CRAM.BER                                                                                              +1.50 +0.00 1 S 0
                                                                                                                                                 ABBE
   IRIS

   PliPILS

                                           V                   P
                                                                       r                                  ADO +1,50

                                                                                                          PSM 3,00                    271 base              }
   LENS                                                                                               <L>       S           c               A
                                                                                                            +1.50         +0.00            ISO

                                                (A                                                        ADO +1.50
                                                                                                                                                 ABBE


                                                                                                          PSH 2,75                   265 BA.SE


  MOOD/AFFECT/ORIENTATION; WNL                        ABNORMAL/COMMENTS
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 61 of 100 PageID #: 198
2 0 1 9 - 11 - 1 5 1 6 : 4 5                          NYC755   »           2125323301             P12/42

   Name:    .Iffiuin, RWvi.(>.u                           D.O.B;
                                                              4-
                                                               Xh            Age:           :vilw-ln
                                                                                        Date;

                                        OD        m
   FUNDUS                                                          COMMENTS
                                        WNL       WNL                                    GONIOSCOPY
   DISC


   C/D


   VA S C


   NFL


   MARGINS


   COLOR


   MACULA ,


   VESSELS


   PERIPHERY


   VITEROUS




   VOLK LENS                                      3MIRROR LENS □

                    /




   I N D I R E C T O P H T H A L M O S C O P Y;




   IMPRESSION /DIAGNOSIS:




    RV/FOLLOW UP PLAN:



                                                                      1/
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 62 of 100 PageID #: 199
2 0 1 9 - 11 - 1 5 1 6 : 4 6                NYC755 2127729220 »2125323301                                              P13/42



    STRATUS OCT
    RetinalThicknessTabularOutputReport-4.0.5(0076)                                                          'ZIISS

    Brown, Shirley
                                                                 Scan Type: Fast
                                                                              Macular
                                                                                   Thickness
                                                                                          Map
                                                                 Scan Date; 7/11/2019
    DOB: 4/23/10/ta, ID; NA. Femala
                                                                 Scan Length; 6.0 mm




                                                                                                                  acurim

                                                                                                                  GOOmti


                                                                                                           Map Diameters




                                                                                                                       0.000

                                                                                                                       -0.020


4    Sik-            160
                                                                                                                       O.OQO
                                                                                                                       -0.033

                                                                                                                       -0.044

                                                                                                                       0,050
                                                                                                                       0-040
                                                                                                                       O.O10

                     ;i>;ii -                                                                               m x
                                  Microns
                                                                                                            93^
                                                                                        Normal
                                                                                                            95^
    OD Scans used 1,2, 3, 4,5, 6            OS Scans used 1,2, 3, 4, 5, 6               Distribution ^_
                                                                                        Percentile
                                                                                                      m-^X
                                                                                                      IWWt— nov
                                                                                                            sh



                                                                                        0        100 200 300 400 SOOijn

 Signature;




 Phyeician: Kenneth Barasch, M.D.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 63 of 100 PageID #: 200




2 0 1 9 - 11 - 1 5 1 6 : 4 6   NYC755 2127729220 »2125323301             P14/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 64 of 100 PageID #: 201
 2 0 1 9 - 11 - 1 5 1 6 : 4 6                      NYC755 2127729220 »2125323301                                                                          P15/42


   STF^TUSOCT
   RetinalThicknessTabularOutputReport-4.0.5(0076)                                                                                                izmw

   Brown, Shirley ^
                                                                                Scan Type; Fast
                                                                                             Macular
                                                                                                  Thfchnejs
                                                                                                         Map
                                                                                Scan Date;              12/18/2018
   DOB: 4/23/1943, ID; NA, Female
                                                                                Scan Length; 6.0 mm

                OD




                                                                                                                                                  600mn


                                                                                                                                            Map Diameters

  Signal Straftflth (Max 10)    o
                                    Signal Strength (Max 10)                                             P«it:9.ljiet»r             ■OD ":. CiS, ■■ ■■pift

                                                                              iftjtckfiesg' Fiiiye^.hiihirhuin'                                            -3
                                                                                               rovS'a .. '■            -■ I S O I 1 0 0                    0

                                                                                               tompPreUBneLmaavifa'.'.                                     4

                                                                                             Supefliic'tnnermacula.v ■●■.[ H           OOHl               12
                                                                                             Masol-fermacQia:'''-"'-'\ r :                                 1
                                                                              litelihai.-: :■
                                                                         V
                                                                                              Ihit.wlpr^fih’iiirmaoulti'' ..                               0

                                                                             ●(mlcrt          Tg)n>Mf^iaa«r;.maoj|aL- "'                                  - 3
                                                                                              SUpeVtorioiiepinaeula-- ’●''                                 0


                                                                     J/                       N^h^r/.ma'euia ■                                            I S
                                                                                              In'farjor-outer’maciula ■.                                   9
                                                                                              Sup^bpihterlor-'oufe'’                                   4J.041
                                                                                              .T^pCTKntasalilohM-''"- ■                                  o-on
                                                                                              T,ftnporal44Bo«j.'qut9i!                                 -O.OB4
                                                                                              Fovea.                              0.128     0.156        0.000
                                                                                              Taiti’poral:lrBTarima'c'(iife.- '■                       0.006
                                                                                              Supflribrinnar'tinaeuiaC''''                             0.010

                                                                                                                                                       0.001

                                                                             ,(cubic;.'.:.:                                                            0.000
                                                                             .mm)’"                                                                    -0.017

                                                                                                                                                       -0.002

                                                                                                                                i l k fl l . i B l I   0.086

                                                                                                                                                       0,047
                                                                                                                                                       0.140


                                                                                                                                             100^
                                                               Microns                                                                       992
                                                                                                                   Normal
                                                                                                                   Distribution
  OD Scans used 1,2, 3, 4,5,6                     OS Scans used 1,2,3,4, 5,6                                       Percentile
                                                                                                                                     m-V4
                                                                                                                                             0^



                                                                                                                  0         100200300400SOOpn
Signature:




Physician; Kenneth Barasch, IM.D.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 65 of 100 PageID #: 202




2 0 1 9 - 11 - 1 5 1 6 : 4 7   NYC755 2127729220 »2125323301             P16/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 66 of 100 PageID #: 203
   t




 2019-11-15 16:47                                NYC755 2127729220 »2125323301                                                                                                 P17/42


   STfUTUS OCT
       RetinalThicknessTabularOutputReport>.4.0,5(0078)
   Borehard, William'           ~~     ~    —            —
                                                                              Scan Type: Fast
                                                                                           Maeuiar
                                                                                                Thickness
                                                                                                       Map
                                                                              Scan Date; 12/18/201 b
   DOB: 11/19/1938, JD; #24432, Male
                                                                              Scan Length; 6,0 mm
                      OD




                                                                                                                                                            ■Map Diameters
  SIjnal Streftflth (Mix 10)                                                                                                                     ●PD;'      -OS.        /●".DW '
                                                                                                                                                       *.              :\:c(jbTpSJ;
                                                                        iffiptSliaTItSvBaiimlntii^m                                                                             4
                                                                                                 4                                      f
                                                                                                                                  ■V

                                                                                                                                                 WipSill
                                                                                             ,*»
                                                                                                                                                                                1
                                                                         !■                            T T
                                                                                                                                                                               1

                                                                                                                                                                               2
                                                                                             V   .



                                                                                  le-?:              N^aailinnfemafetaa.                                                       -2
                                                                        WS-7                                                                                                   2
                                                                                   mS'I
                                                                                                     twBWgjSiia'Aaeuli.' ■●' 'i                                                -8

                                                                                                     Stigefeioulyiiiiiaeuh-' ■-'1                                             - 11

                                                                                                                                -.7 ■!, ;T                                     3

                                                                                         -
                                                                                                                                                 pji'H"'                      - 3

                                                                                                                                             1il91 ..1.123               -0.037

                                                                                                                                             W - J l M fl                    0 J 11
                                                                                                                                       ●s'                               -0.045

                                                                                                                                             m     m              El      0.001
                                                                                                     TdSnpdralilmieiiitiia'^.’ .,■' ■                                     0.001
                                                                                                                                                                          0.004
                                                                                  ,● 1

                                                                                                     i't&'rtlniwit/riitioUiii                l M W                       .0.004
                                                                    Vplj^O'
               A
                                                                                                                                                                         0.003
             , . y.
                                                                    .(SS*!P
       s
                                                                    m i                                                                                                  ■0 . 0 4 1

                                                                                                 5Mt»doK>4ufermqou!ft-                                                   -o.ose
                           *1                                       ●   r



                                                                                                 ;Ki^’d:p^'^Ptl#t>Aa/v                                                   0.017

                                                                                                 MfeHor.oay ■iiiagiufe. ■                                                -0.015
                                                                                                 .:Ti7i$i^'gai9.v6iumo.v;                                                -0.033

                      ■m ’                                                                                                                                   100^
                                 Microns
                                           "^^^^icrons                                                                    Normal
                                                                                                                                                            39X
                                                                                                                                                            95%
  OD Scans used 1,2, 3,4,5,6                    OS Scans used 1. 2, 3, 4, S, 6
                                                                                                                          DIstribuiion ^_ 5^
                                                                                                                          Percentile

                                                                                                                                                            0!^

                                                                                                                                                                         I
                                                                                                                          01DO 300 300 40) SOQun

Signature;




Physician; Kennatti Barasch, M.D.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 67 of 100 PageID #: 204




 2 0 1 P - 11 - 1 5 1 6 : 4 8   MYC755 2127729220 w2125323301             P18/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 68 of 100 PageID #: 205
2 0 1 9 - 11 - 1 5 1 6 : 4 8                                  NYC755 2127729220 »2125323301                                                           P19/42


           STRATUS OCT
           RNFLThicknessAverageAnalysisRepqrt-4.0.5(0076)                                                                                             ZEISS

           Brown,Shirley
                                                                                       Scan Type:        FastRNFL
                                                                                                                Thicknese(3.4)
                                                                                   Scan Date:         6/12/2015
           DOB; 4/23/1948, ID: NA, Famalo
                                                                                   Scan Length: 10.67 mm
                 Microns

                300 T

                200




                                                                                                                                         ■>f-


                Microns                                                                                                              !'/v» i.

               300

    %
               200
                                                                                 Signal Strength (Max 10)
                                                                                                                                E

                                                                                                                        w       -



                     0          20 40 60 80 100 120 140 160 180 200 220 240                                                                     OS
                         TEMP          SUP        NAS            INF     TEMP
                                                                                                          “■■■      i       f        c   t

                Microns

               300

               200
                                   L'"'V (
                                                                 4
               100
                                                        ,4f

                 0         +


                     0          20 40 60 60 100 120 140 160 180 200 220 240      Signal Strength (Max 10)                        6

                      TEMP            SUP         NAS            INF     TEMP

                                             OD    ““          OS                              OD(N=3)           OS (N^3)                    OD-08
                                                                                Irnax/Smax        1,38                                        0.26
         O D     Scans used          1.2,3
                                                                                Smax/lmax        0.72                                        ■0.18

         OS      Scans used                                                     Smaxrravg                                                    -0.38
                                     1,2,3
                                                                                Imax/Tayg’       2.4a.J| ^2:37" gj                            0.11
                                                                                Smax/Mavg M i i o i                3.52                      ■1.49
                                    100?                                        Mak-liilln                       ^127^                       -14.00
         Normal                     95?                                         Smax            109.00           ®I41.00                     ■32.00
        distribution
                                    5?                                                                                                       -4.0O
        Percentiles
                                    1?                                                                                                       -21,00
                                    QX                                          lavg                                                         7.00
                                                                                Avg.ThIck                                                    -1.13




        Signature:




        Physician: Kenneth Barasch, M.D.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 69 of 100 PageID #: 206




 2019-11-15 16:48              NYC755 2127729220 »2125323301              P20/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 70 of 100 PageID #: 207
2 0 1 9 - 11 - 1 5 1 6 : 4 9                                                              NYC755 2127729220 »2125323301                                                                                                              P21/42 '



             SIMgLE I^IELD flNOLYSIS
                                                                                                                                                                                                            EYE:    RIGHT
               NOME; BROUN, SHIRLEY
               id:         S:8?S                                                                                                                                                                            dob: 04-£3“1948

             CEKTSBL
                  24-2
                   fflRESBJLU
                           TEST

            FIHflUOB
                  HOmroii:
                      CRZE/eUND
                             SPOT                                                          STINOLUS:III,URITE                                                       PUPILDIRHETER:3,0|ffl                          0R7£: 11-30-2017
            FIKHTI0N
                  TflRCET:
                       CEHTRRL
                                                                                           BflCKCRflOm:
                                                                                                     31,5
                                                                                                        flSO                                                        HS0BL flClIITYi 20/50
            FWRTIOtl losses: 1/11                                                                                                                                                                                  TDIE: 10103 ON
                                                                                           STRRTECT!
                                                                                                  SITfi-ERST
                                                                                                                                                                    R»;           OS    DC     X                   ROE!63
            false FOS ERRORS: 0t
            false NEC ERRORS! 6Z
            TEST
               DORRTIOKi
                      04:15

            foueri off
                                                                                    25         2   2 18        4        1


                                                                           23            24 2       202              234                2

                                                             21                 25         5 24 25         2         25               5 25                    2                                        iiiLSftftiig:
                                                                                                                                                                                 ilKiiiilTlv!:!?:;;:
                                                    15                24,
                                                                       27                  23       25
                                          30 f                    I             S
                                                                                |                                                 ,22
                                                    12                23             27 8           25
                                                                                                    28     5         22           28                                                                                                  +30
                                                                                                                                                                                                                                 :

                                                                                                                                                                           ''v                                               1

                                                             23 2B 27 2                    5        25               27               9 26                    2                                                              ;
                                                                                                                                                                                                                            ■:



                                                                           23            275        272              286               2

                                                                                20       Z4        2S     25




                                      -2 -4        ●10 -12
                                                                                                                                           2 - 1          ●2 -3
                                -5 -5 -7           -9 -5 -3
                                                                                                                                 -2                 3 -2 -5 -1         - 0
                           -2 -5 -7 -5 ●5 -4 -4 -3
                                                                                                                            -4               -1 I        ■2 -3
                                                                                                                                                            -1 -1 0 -
                     -12 -5 -4 -4 -4 -6 -3                            -3                                                                                                                       GHT
                                                                                                                   -a                 -2                 -1 1
                                                                                                                                                         "3                1-1         0
                     -10 ‘7 -4 -B -4 - 4 - e                          -2
                                                                                                                   -G                 -3            I    --1
                                                                                                                                                           1 -2            -2 1        -       GENERRL
                                                                                                                                                                                                     REtUCTlON
                                                                                                                                                                                                             OF
                                                                                                                                                                                                              SEIISITIVin
                         -6 -5 -4 -B             ■3 -4 -5 -1                                                                -2               -2 2        - 3 --11 - 1 2 -
                                -7 -3 -S         -4 -4 -4                                                                                                                                      UFI 36X
                                                                                                                                 ■3                 20 - 1        - 1 -0
                                      -8 -5 -4 -4
                                                                                                                                        -5 -2             0-1                                           -5.02 03 P(IX
                                                                                                                                                                                               PSO       1,37 DB P(5X
                                  TOTAL
                                      OEOHTIDN
                                                                                                                                  POTTERN
                                                                                                                                       OEUIRTION



                                              fl      b
                                                                                                                                                              i5>
                                     r/4 IS K                                                                                                 : :
                                                                                                                                                        42;
                       »              »     a        B

                 »              s!        . ^                ?«                 s
                                                                                                               itX
                 »              sS          sWa »            »                                             sa ●
                                  ^         a                    ■

                            »             - sa        ■■■■
                                                         a
                                            i;       r:


                                                                                     -<3X
                                                                                                                                                                                              ROBERTR.OIIKDFF.H.D.,PC.
                                                                                     K?( 2X
                                                                                                                                                                                              755PARKIII^RUE
                                                                                     »( IX
                                                                                                                                                                                             NEUVORX.HY 10021
                                                                                     M(0.5X
                                                                                                                                                                                             212-772-2800




                                                                                                                                                                                                                                       1




                                                                                                                                                                                                                                       J


                                                                                                                                                                                             £'2007CflRLZEISSNEBITEC
                                                                                                                                                                                             HFR It 740-11717-4,2.2/4.2.2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 71 of 100 PageID #: 208




 i:cri9-ri-15 16:49            NYU755 i\m'd.TdiO »21253^3301              H22/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 72 of 100 PageID #: 209
 2 0 1 9 - 11 - 1 5 1 6 : 4 9                                                                   NYC755 2127729220 »2125323301                                                                                                                               P23/42



              SINGLE FIELD ANALYSIS
               NAME; BROWN, SHIRLEV                                                                                                                                                                                              EYE!          LEFT

                ID= 287$                                                                                                                                                                                                         DOE: 04-23-1948
              CENWflL 24-2 raRESmilD TESt
                                      ~ ^ ~

              FIHflTMK
                    nOKITOR!
                          OflZE/SUKI)
                                  SPflT                                                          sriKOUS! Ill, gRtiE
              FJHSTIOH
                     rflKET:
                          CEKTSflL                                                                                                                                 fOPILOlBNETER:3.0«R
                                                                                                                                                                                                                                              ORTE:IF30-20I7
                                                                                                 BRCKGROOHO!
                                                                                                          31,5
                                                                                                           RS8                                                     OJSGRL (ICimr! 20/40
              FIXIITIIW
                      LOSSES!
                           4/11
                              KK                                                                                                                                                                                                              TIRE: 10:09 OH
                                                                                                 STRATEGT!
                                                                                                       SITR-fRST                                                   RK!            OS                    DC R                                AGE!68
             FfllSE fC3 ERRORS! 0Z
             FALSE
                 REG
                   ERRORS!
                        8Z
             TEST
                DORflTIOR:
                        03:34

             FOOER:
                 OFF
                                                                                           20    (0        23     8 1

                                                                                 22             233        2?2            25IS
                                                                                                                                                                                           . M   4:
                                                                                                                                                                                                                             . . . i i ■:
                                                                                                                                                                                                                             : : :
                                                                                                                                                                                                                                       ii':
                                                                                                                                                                                                                                                 .Iflj
                                                                     20               22         1 24 25         2 25                    8 25              1
                                                                                                                                                                         r;
                                                                     2S                          28       22                                                                            f fi S S i / ; - : - - : : :
                                            30 f                                                                            25               ,23
                                                                                                                                               9               1                        TOS;:':/;''!:::                                                  *».*«
                                                                                                                                                                   F
                                                                     20               0          5 26 26         72       2 26               267               1                                                                     7f                          ■430
                                                                                                                                                                                                                                                         ;,jA
                                                                     21               23         8 27 25         2 27                4 2?                 2

                                                                               23     2S        24                                                                            j h f T v. X j X : ! - . : : ; ; ; ; ! ; : :
                                                                                                          23              253            2

                                                                                       23        2 220 22
                                                                                                                                                                                           ISiLgiS

                                      -3 -28 ●3 -9
                                                                                                                                          -1 -24          1 - 4
                                -5 -5 -8            -2                    -4              -13         .                             -I    -I        -2    2 0 - 3
                       ■8 -7 -6 -8                                                                                                                                                                             FH mg TEST RELWSILm IH
                                                    -6                    -8 0            -41         -                     ●5 -3 -2 -5                  -2 -2 0-6
                       ’4               -6 -6 -5                          -6      8       -6          -6              -                                                                                        GHI
                                                                                                                                0         -2 -2          -) -2 -2 -2 -4
                       -3               -5 3           -
                                                    -7 -5 -5 -4 -10                                                         -5
                                                                                                                                          ■1               1 -3 -1 -I 0-8                                     BOROERLME/GENEROL
                                                                                                                                                                                                                       REDUCTIOH
                       -9 -5 -4 -'4 -7 -4 -3 -4
                                                                                                                            ■5 - 1             00 - 3 0 1 0
                                ●7 -3 -6        -B -6 -7                                                                                                                                                      VFI            95Z
                                                                                                                                    ■3 -1 -2             ■4 -2 -3
                                      -6 -9     -3 -7
                                                                                                                                          -2 -4          -5 -3
                                                                                                                                                                                                                             -8,25 DB P(0.5Z
                                                                                                                                                                                                             P3D               3.22 08 p(IZ
                                  TOTAL
                                      DEVIATION
                                                                                                                                    patierh deviation



                                        G       -        »                                                                                      6
                            ” 5 ?               ●                B
                     naa?.               E B                 E             E                                                                    a-
                                  *6        » «EBJi                       m?:

                     «                » rS|E B«TTtt
                     ass s? 8? E                         »

                            «     a         a        »           «
                                  a     »       a        a
                                                                                                                                                     i?. ■
                                                                                            :: f5Z,
                                                                                                                                                                                                          RDSERTR.DnKOEF,N.D.,PC,
                                                                                           4S<'2Z
                                                                                                                                                                                                          755PARKRVERUE
                                                                                           »< IZ
                                                                                                                                                                                                          NEV YORK. NY 10021
                                                                                           B(0.50
                                                                                                                                                                                                         212-722-2880




        uJl          t.tl /IU..W
        L

                                                                                                                                                                                                                                                                  J



                                                                                                                                                                                                        i200?CARL2EIBSRE6ITEC
                                                                                                                                                                                                        HfA II 740-11717-4.2,2/4.2.2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 73 of 100 PageID #: 210




 ^iuiy-n-ii) 16.-5U
                               NYC755 2127729220 »2125323301              P24/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 74 of 100 PageID #: 211
2 0 1 9 - 11 - 1 5 1 6 : 5 0                                       NYC755 2127729220 »2125323301                                                    P25/42
       ■-Shlrtey Br<iwn‘-7878                                 Receipt#: 14483                                                            Dated: 11-15-2019

                                                                            ITEMIZED CHARGES




                                                                                                                                     Dated ;11-15-2019

         :Robert R,OltkoffMD, PC
          ●755 Park Avenue
           New York, NY 10021
           Telephone #212-772-2800
           Fax #212-772-9220
           Tax ID #133034510




           Shirley CBrown                                                                        Patient ID :2S7B
        .2289 5th Avenue, Apt 10M                                                                Patient Phone#:
           New York, NY, 10037
                                                                                                 Olher Phone #:917-873-9803
                                                                                                 Receipt#: 1 4 4 8 3
                                                                                                 Primaiy Ins     : National Govermenl Services
                                                                                                 Secondary Ins :Ghi
         Date                       Description                            Unit        Physician         Charges Payment Adjustment Balance
        : 11 - 1 4 - 2 0 1 7        [92014] Ophth. Comp, Est.              1,00     Kenneth Baras,,      $225.00 $ 1 3 5 . 4 6
            11 - 3 0 - 2 0 1 7      Paid ;Medicare                                                                    $107.94
            11-30-2017             Write off: Medicare
                                                                                                                                         $2.20
           11 - 3 0 - 2 0 1 7      Write Off: National G..
                                                                                                                                       $87.32
           12-13-2017              Paid :GHI2
                                                                                                                       $27.54                      $0.00 '
                                   [h25.13]
                                   [h35.373]
                                   [h43.393]
                                   [h43.813]

           11 - 1 4 - 2 0 1 7      [92226] Ophth Ext. Sub.                 1,00     Kenneth Baras..      $200.00          ■ $53.88
           11 - 3 0 - 2 0 1 7      Paid: Medicare
                                                                                                                       $42.03
           11 - 3 0 - 2 0 1 7      Write off: Medicare
                                                                                                                                        $0.88
           11 - 3 0 - 2 0 1 7      Write Off: National G...
                                                                                                                                      $146.24
           12-13-2017              Paid; GHI2
                                                                                                                       $10.95                      $0.00

                                   [h43.393]
                                   [h43.813]

          11 - 1 4 - 2 0 1 7       [92134] OCT                            1,00      Kenneth Baras.,      $250.00      $45.12
          11 - 3 0 - 2 0 1 7       Paid: Medicare
                                                                                                                      $36,95
          11 - 3 0 - 2 0 1 7       Write off: Medicare
                                                                                                                                        $0.73
          11 - 3 0 - 2 0 1 7       Write Off; National G...
                                                                                                                                      $204.15
          12-13-2017               Paid: GHI2
                                                                                                                       $9.17                       $0.00

                                   [h35.373]


       Payment History
       11 - 3 0 - 2 0 1 7        Insurance                              Medicare. EFT# 698937610                                                 $107.94
       11 - 3 0 - 2 0 1 7        Insurance
                                                                        Medicare -EFT# 698937610                                                  $42.93
       11 - 3 0 - 2 0 1 7        Insurance                              Medicare -EFT# 898937610
                                                                                                                                                  $35.95
       12-13-2017                Insurance                              GHI2-EFT# 1523862
                                                                                                                                                  $27.54
       12-13-2017                Insurance                              GHI2-EFT# 1523862                                                         $10.95-
       12-13-2017                Insurance                              GHI2-EFT#1S23S62
                                                                                                                                                   $9.17


                                                                                                            Total Approved Procedure Coal:       $238.29
                                                                                                                Total Applied to Procedures:     $234.48
                                                                                                                                     Balance:      $0.00




                                                                                  Page 1/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 75 of 100 PageID #: 212




 2 0 1 9 - 11 - 1 5 1 6 : 5 0   NYC755 2127729220 »2125323301             P26/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 76 of 100 PageID #: 213
2 0 1 9 - 11 - 1 5 1 6 : 5 0                          NYC755 2127729220 »2125323301                               P27/42
           Shirley Brown -2878               RBCflipW: 14483                                           Bated: 11-16-2019


                                                         Account Balance Summary
                               . 0 - 3 0   .31-"eo '"ei'-ao’ '■.'91.120: >       121".iso "    .151-180           Total .
           Patient                $0.00       so.oo            $0.00         $0.00     $0.00       $0.00          $0.00
           Insurance              $0.00      so.oo             $0.00         $0.00     $0.00      $0.00           $0.00




                                                               Page 2/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 77 of 100 PageID #: 214


 2019-11-15 16:51              NYC755 2127729220 »2125323301              P28/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 78 of 100 PageID #: 215
2 0 1 9 - 11 - 1 5 1 6 : 5 1                                       NYC755 2127729220 »2125323301                                                               P29/42
           Shirley Brown -2878                             Receipt#: 15389                                                                          batet): 11-15-2019
                   A   l   »



                                                                          ITEIVIIZED CHARGES
             Wm

                                                                                                                                              Dated: 11-15-2019

           Robert R, Ditkoff MO. PC
           755 Park Avenue

        ■■ New York, NY 10021
           Telephone #212-772-2800
         ■Fax #212-772-9220
          Tax ID #133034510




          Shirley CBrown                                                                           Patient ID :2878
          2289 5th Avenue, Apt 10M                                                                 Patient Phone #:
          New York, NY, 10037
                                                                                                   OlherPhone# :9i7-873-9803
                                                                                                   Receipt#:  15389
                                                                                                   Primary Ins        ; Nalional Govemnent Services
                                                                                                   Secondary Ins ;Ghi
         Date ■                  Description                          Unit            Physician           Charges              Payment      Adjustment Balance
           11-30-2017            [92083] Visual Field                  1.00       Kenneth Baras..         5150,00 $ 7 1 . 4 5
           12-18-2017            Paid: Medicare
                                                                                                                            $56.93
        :12-18-2017              Write off: Medicare
                                                                                                                                                    $1.16
           12-18-2017           Write Off: National G...
                                                                                                                                                $77.39
           12-27-2017           Paid; GHI2
                                                                                                                            $14.52                             $0.00
                                [h40.003]


         Payment History
         12-18-2017            Insurance                             Medicare -EFT# 899039153                                                                 $56.93 ■
         12-27-2017            Insurance                            GHI2-EFT# 1656944
                                                                                                                                                              $14.52


                                                                                                               Total Approved Procedure Cost                  $72.61
                                                                                                                  Total Applied to Procedures                 $71.45
                                                                                                                                              Balance          $0.00




                                                                      Account Balance Summary
                                      6-30              31-60            61-90 ' 9 1 . - 1 2 0 ' '               121 .'iso;;             ■'151-'180' .        To t a l .
         Patient                      $0.00                $0.00              $0.00               $0.00             $0.00                   $0.00             $0.00
         Insurance                    $0.00                $0.00              $0.00               $0.00             $0.00                   $0.00             $0,00




                                                                                Page 1/1
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 79 of 100 PageID #: 216




2019-11-15 16:51              NYC755 2127729220 »2125323301              P30/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 80 of 100 PageID #: 217
2 0 1 9 - 11 - 1 5 1 6 : 5 2                                           NYC755 2127729220 »2125323301                                                      P31/42
            Shirley Brown. 2878                                  RBCBiptff; 25297                                                             Dated: 11-15-2019

                                                                                ITEMIZED CHARGES


             * — u r x . T r ’ —




                                                                                                                                           Dated; 11-15-2019

            Robert R. Ditkoff MD, PC
           755 Park Avenue
           New York, NY 10021
           Telephone #212-772-2800
           Fax #212-772-9220
           Tax ID #133034510




           Shirley CBrown                                                                         Patient ID        2878
           2289 5th Avenue, Apt 10M                                                               Patient Phone #
           New York, NY, 10037
                                                                                                  Other Phone#      :917-873-9803
                                                                                                  Receipt #         25297
                                                                                                  Primary Ins        National Goverment Services
                                                                                                  Secondary Ins     :Ghi
         Date                       Description                                         Unit    Physician        Charges Payment Adjustment Balance
        ●06-12-2018 [92014]Ophth.Comp,Est.                                              1.00 Kenneth Baras,.     $225.00 $ 1 3 9 . 4 0
          06-28-2016 Paid :IMedicare
                                                                                                                             $ 111 . 0 7
         06-28-2018                   Write off: Medicare
                                                                                                                                               $2.27
         06-28-2018                   Write Off; National G...
                                                                                                                                              $83.33
         07-11-2018 Paid:GHI2
                                                                                                                              $28,33                     $0.00
                                   [H40.Q03] GLAUCOMA SUSPECT
                                   [H43.393] VITREOUS OPACITIES, OTHER
                                   [H43.813] VITREOUS DEGENERATION

         06-12-2018                  [92226]OphthExt.Sub.                              1.00 Kenneth Baras., $200.00 $ 5 4 , 9 9
         06-28-2018 Paid: Medicare
                                                                                                                              $43,31
         06-28-2018 Write off: Medicare
                                                                                                                                              $0.89
        06-28-2018 Write Off: National G...
                                                                                                                                            $144.12
        0 7 - 11 - 2 0 1 8 P a i d : G H I 2
                                                                                                                              $ 11 . 1 8                 50.00
                                   IH43.393] VITREOUS OPACITIES, OTHER
                                   [H43.813] VITREOUS DEGENERATION

        06-12-2018    [92133] OCT RNFL
                                                                                       1.00 Kenneth Baras.. $250.00 $ 4 1 . 9 2
        05-26-2018 Paid: Medicare
                                                                                                                             S33.40
        06-28-2018 Write off; Medicare
                                                                                                                                              $0.68
        06-28-2018 Write Off; National G...
                                                                                                                                            $207.40
        07-11-2018 Paid:6Hl2
                                                                                                                              $8.52                     $0,00
                                   [H40.003] GLAUCOMA SUSPECT


       Payment History
       06-28-2018 Insurance                                                           Medicare -EFT# 800231435
                                                                                                                                                       $111.07'
       06-28-2018 Insurance                                                           Medicare -eft# 800231435                                         $43.61
       06-28-2018 Insurance
                                                                                      Medicare -EFT# 800231435
      07-11-2018 Insurance                                                                                                                             $33.40,
                                                                                      GHI2-EFT# 1909044
      0 7 - 11 - 2 0 1 8 I n s u r a n c e                                                                                                             $28.33;
                                                                                      GHI2-EFT# 1909044                                                $11.18’
      07-11-2018 Insurance                                                            GHI2-EFT# 1909044                                                 $8.52



                                                                                                               Total Approved Procedure Cost: $240.15
                                                                                                                  Total Applied to Procedures: $236,31
                                                                                                                                           Balance      $0.00




                                                                                    Page 1/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 81 of 100 PageID #: 218




2 0 1 9 - 11 - 1 5 1 6 : 5 2   NYC755 2127729220 »2125323301             P32/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 82 of 100 PageID #: 219
2 0 1 9 - 11 - 1 5 1 6 : 5 2                        NYC755 2127729220 »2125323301                                    P33/42

           Shirley Brown ●2078                Receipt#: 25297                                             Dated; 11-15-2019


                                                           Account Balance Summary
                                 o-ao" '■■■   ■:3i-6d "■"■■■■■ "eT-90.'     91^120;   121-i5o;   . ■; i6i':'i8d"     total.
           Patient               $0.00         $0.00            $0,00       .$0.00      $0.00        $0.00           $0.00 ■
           Insurance             $0,00         $0.00            $0.00 .      $0.00      $0.00        $0.00           $0.00




                                                                 Page 2/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 83 of 100 PageID #: 220




 2 0 1 9 - 11 - 1 5 1 6 : 5 2   NYC755 2127729220 »2125323301             P34/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 84 of 100 PageID #: 221

2 0 1 9 - 11 - 1 5 1 6 : 5 3                                         NYC755 2127729220 »2125323301                                                     P35/42
             Shirley Brown ’2670                                Receipt#; 37027                                                            Dated: 11-15-2019


                                                                              (TEIVIIZED CHARGES




                                                                                                                                        Dated: 11-15-2019

            Robert R. OltkoffMD. PC
            755 Park Avenue
            New York, NY 10021
            Telephone #212-772-2800
            Fax #212-772-9220
            Tax ID #133034510




           Shirley CBrown                                                                      Patient ID     :2876
         .2289 sth Avenue, Apt 10M                                                             Patient Phone #;
           New York, NY, 10037
                                                                                               Other Phone #:917-873-9803
                                                                                               Receipt #     :37027
                                                                                               Primary Ins   ;National Govarmeni Services
                                                                                               Secondary Ins :Ghi
          Date                  Description                                            Unit
                                                                                              Physician     Charges Payment Adjustment Balance
           12-18-2018                [92014]Ophth.Comp.Est.                            1.00 Kenneth Baras.. $225.00 $139,40
       ■I 0 1 - 0 3 - 2 0 1 9 P a i d : M e d i c a r e
                                                                                                                          $ 111 . 0 7
        '01-03-2019 Write off: Medicare
                                                                                                                                            $2,27
          01-03-2019 Write Off; National G...
                                                                                                                                           $83.33
          03-13-2019 Paid:GHl2
                                                                                                                           $28.33                     $0,00 ■
                                [H25,13] AGE RELATED NUCLEAR CATARACT
                                [H35.373] PUCKERING OF MACULA
                                [H43.393] VITREOUS OPACITIES, OTHER
                                [H43.813J VITREOUS DEGENERATION

          12-18-2018 [92226] Ophth Ext. Sub.                                           1.00 Kenneth Baras., $200.00       $54.99
          01-03-2019 Paid: Medicare                                                                                       $43,81
          0 1 - 0 3 - 2 0 1 9 Wr i t e o ff : M e d i c a t e
                                                                                                                                            $0,89
          01-03-2019 Write Off: National G.„                                                                                              $144.12
          03-13-2019 Paid;GHI2
                                                                                                                          $ 11 , 1 8                 $0.00

                               [H43.393] VITREOUS OPACITIES. OTHER
                               [H43.813] VITREOUS DEGENERATION

          12-18-2018 [92134] OCT                                                       1.00 Kenneth Baras,. $260,00       $46.17
         01-03-2019 Paid: Medicare
                                                                                                                          $36.79
         0 1 - 0 3 - 2 0 1 8 Wr i t e o ff : M a d i c a r e                                                                                $0.75
       .01-03-2019 Write Off: National G...                                                                                               $203.08
         03-13-2019 Paid:GHI2
                                                                                                                            $9.38                    $0.00

                               [H35.373] PUCKERING OF MACULA


        Payment History
        01-03-2019 Insurance                                                          Medicare -EFT# 801396296                                      S111.07
        01-03-2019 Insurance                                                          Medicare -EFT# 801396296                                       $43.81
        01-03-2019 Insurance                                                          Medicare -EFT# 801396296                                      $36.79
        03-13-2019 Insurance                                                          GHI2 -EFT# 02417237                                           $28,33
        03-13-2019 Insurance                                                          GHI2-EFT# 02417237                                            $ 11 . 1 8
        03-13-2019 Insurance                                                          GHI2-EFT# 02417237                                             $9.38


                                                                                                            Total Approved Procedure Cost: $244.47
                                                                                                                  Total Applied to Procedures; $240.56
                                                                                                                                         Balance:    $0.00




                                                                                  Page 1/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 85 of 100 PageID #: 222




 2019-11-15 16:53
                               NYC755 2127729220 »2125323301              P36/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 86 of 100 PageID #: 223
2 0 1 9 - 11 - 1 5 1 6 : 5 3                       NYC755 2127729220 »2125323301                                    P37/42
           Sftffley Brown -2878           Receipt#: 3T02T                                                Dated: 11-15-2019


                                                      Account Balance Summary
                                  0-30    31-80             61 -90,      '9i -i2'0;   121 -150'   151-180.          To t a l
           Patient                $0.00    $0.00            $0.00           $0,00        $0.00      $0.00           $0.00
           Insurance              $0.00   $0.00             $0.00           $0.00        $0,00      $0,00           $0.00




                                                              Page 2/2
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 87 of 100 PageID #: 224




 2019-11-15 16:54              NYC755 2127729220 »2125323301              ?' 38/42
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 88 of 100 PageID #: 225



 <f£MS
 ^CCNn8SF6BMr01C^tEI.MlDICAIDSUViaS
                                                                                                  COB^R    Coordination of
                                                                                                      Bonolite and Racoyory




           December 6, 2019




             617 1MB 0.428
             ***MIXED AADG 720 R:617 T;4 P;4PC:4F: 1084801                            *COPY*
             LERNER ARNOLD &WINSTON, LLP
                                                                                           For Information Only
             4 7 5 PA R K AV E S F L 2 8

            NEW YORK, NY 10016-6922




           December 6,2019

                   617 IMB 0.428
                   ♦♦■▶MIXED AADC 720 R;617 T;4 P;4 PCM F:1084801
                   SHIRLEY CBROWN




           Beneficiary Name:                 BROWN, SHIRLEY C
           Medicare ID:                      ♦♦♦♦♦6415A

           Case Identification Number: 20173 63090 00349
           Date of Incident:                 August 28, 2017

                    THIS IS NOT ABILL. DO NOT SEND PAYMENT AT THIS TIME.

           Subject: Beneficiary Conditional Payment Letter

           Dear SHIRLEY CBROWN:


           If we know you have arepresentative for this matter, we are sending him/her acopy of this
           letter. If you have any questions regarding this letter and are represented by an attorney or
           other individual in this matter, you may wish to talk to your representative before contacting
           u s .




                                                                                                       SGLLCPNGHP
 NGHP ●PO BOX 138832 ●OKLAHOMA CITY, OK 73113
                                                                                                             Page 1of 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 89 of 100 PageID #: 226



  ^£ms
  ^CJNlOBKIIMlOiaRiktfDICAIDSaYJaS
                                                                                                                Coordination of
                                                                                                           Benefits snd Recovery




           This letter follows aprevious letter notifying you/your attorney of Medicare’s priority right of
           recovery as defined under the Medicare Secondary Payer provisions. Conditional Medicare
           payments for Medicare Part Aand Part BFee-for-Service claims have been made that we believe
           are related to your case for the Date of Incident listed above. These conditional payments are
           subject to reimbursement to Medicare from proceeds you may receive pursuant to asettlement,
           judgment, award, or other payment.

           As of the date of this letter, and based upon the available information. Medicare has identified
           $1,667.46 in conditional payments that we believe are associated with your case. Alisting of Part
           Aand Part BFee-for-Service claims that comprise this total is enclosed with this letter; please
           review this listing carefully and let us know as soon as possible if this list is incorrect or
           inaccurate.


           If you believe the enclosed itemization of conditional payments is incomplete, inaccurate, or that
           you are not responsible for repaying Medicare for these payments, please provide written
           documentation along with an explanation to support your dispute/rebuttal, to the address listed
           below. Please include adescription of the injury with your response. The following is alist of
           documents (not all inclusive) that could assist in processing your dispute/rebuttal request:

                            Statute of limitations submitted by the insurer
                            Physicians statement or discharge summary
                            Independent medical exams
                            Medical records
                            Written statement defining similar injuries or pre-existing conditions

           Please also be advised that we are still investigating this case file to obtain any other outstanding
           Medicare conditional payments; therefore, the enclosed listing of cun'ent conditional payments is
           not final. We request that you/your attorney refrain from sending any monies to Medicare prior
           to submission of settlement infonnation and receipt of ademand/recovery calculation letter from
           our office. This will eliminate underpayments, overpayments, and/or associated delays. Once the
           case settles, please furnish our office with the infonnation requested on the attached “Final
           Settlement Detail Document”.



           We have posted this conditional payment information under the “MyMSP” tab of the
           www.mvmedicare.govwebsite. The information at www.mvmedicare.govwill be updated weekly
           with any changes or newly processed claims. If you wish, you may track the medical expenses
           that were paid by Medicare, and if you have an attorney or other representative, provide him/her
           with this information. This may help you with finalizing your settlement.




                                                                                                           SGLLCPNGHP
 NGHP .PO BOX 138832 ●OI<CLAHOMA CITY, OK 73113
                                                                                                                Page 2of 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 90 of 100 PageID #: 227


                                                                                                COB^R    CoordinaUon of
  ^amiitSFORM£01CAM»Al£DlbyO$ttViaS                                                                 Bcnofils and Recovery




           If you have any questions concerning this matter, please contact the Benefits Coordination &
           Recovery Center (BCRC) by phone at 1-855-798-2627 (TTY/TDD: 1-855-797-2627 for the
           hearing and speech impaired), in writing at the address below, or by fax to 405-869-3309 When
           sending comespondence, please include the Beneficiary Name along with the Medicare ID and
           Case Identification Number (shown above).



           Sincerely,




           BCRC


           CC: LERNER ARNOLD &WINSTON, LLP


           Enclosures:                Final Settlement Detail Document
                                  Payment Summary Form




 NGHP .PO BOX 138832 ●OKLAHOMA CITY, OK 73113                                                       SGLLCPNGHP
                                                                                                          Page 3of 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 91 of 100 PageID #: 228


                                                                                                       COB^R
      C M S
     CENTOS rOKMIOICASE AMiOIOUO SftViaS
                                                                                                             Coordinaiion of
                                                                                                        Gcnofits and Rocovcry




            Final Settlement Detail Document

            Beneficiary Name:                     BROWN, SHIRLEY C
            Medicare ID:                          »=****6415A
            Date of Incident:                     August 28,2017
            Case Identification Number: 20173 63090 00349


            Please supply the information outlined below to help Medicare to properly calculate the amount it
            is due. This infonnation will also be used to update your records.

            Total Amount of the Settlement:

            Total Amount of Med-Pay or PIP:
                  only if paid directly to the beneficiaiy
                  or the beneficiaty's representative

            Attorney Fee Amount Paid by the Beneficiary:

            Additional Procurement Expenses Paid by the Beneficiary:
              (Please submit an itemized listing of these expenses)
            Date the Case Was Settled:                                                  /          /


            Description of Injuries:
            Name of person who is providing this information :
            Relationship with the Beneficiary:

            This information should be submitted to:

                                                         N G H P
                                                         POBOX 138832
                                                         OKLAHOMA CITY, OK 73113

            If you have any questions concerning this matter, please contact the Benefits Coordination &
            Recovery Center (BCRC) by phone at 1-855-798-2627 (TTY/TDD: 1-855-797-2627 for the
            hearing and speech impaired), in writing at the address below, or by fax to 405-869-3309 When
            sending correspondence, please include the Beneficiary Name along with the Medicare ID and
            Case Identification Number (shown above).




                                                                                                         SGLLCPNGHP
 N G H P . P O B O X 1 3 8 8 3 2 . O K L A H O M A C I T Y, O K 7 3 11 3
                                                                                                               Page 4of 6
                                 Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 92 of 100 PageID #: 229




                                                                                                                                                                                   Coordination cf
                                                                                                                                                                             Benefits and Rocovary




                                                                Payment Summary Form

                                                RMCAN         -5-5
Report Number:
                                                                                                                                                                                       Date;:        12/06/2019
Contractor:                                     N G H P

                                                                                                                                                                                       Time:           06:16:22


                                                                                                                                                                                                     Page 5of 6


                                                                                                                                                Case ID:                 20173 63090 00349
Beneficiary Name:                               BROWN, SHIRLEY C

Beneficiary Medicare ID;                        *****64I5A                                                                                      Case Type;               L-Liability
                                                                                                                                                Date of Incident: 08/28/2017



Reported Diagnosis Codes:                       S0 60 X0A, S 099 0 XA


                                                                  Provider              I C D          * * * D X   **HCPCS   /                                    To t a l     Reimbursed             Conditional
                                Line Processing                                                                                  From    Date   To     Date
T O S           I C N
                                 # C o n t r a c t o r         Name/NPl#                Ind              Codes       D R G                                        Charges Amount Payment

                                           01011          UC SAN DIEGO                 ICD-10 R51.R200,                          08/29/2017      08/29/2017          $5,235.00            $406.90          $406.90
 40         21725402011007C 0
        A A                                               H E A LT H                               S0990XA,
                                                          HTLLCREST          -                     W 2 0 8 X X A

                                                          HILLCRESTMED
                                                          C T R / 11 8 4 7 2 2 7 7 9

                                           0 1 0 11       UC SAN DIEGO                 I C D - 1 0 G 8 9 11 ,                    09/08/2017      09/08/2017           $1,980.81           $395.13          $395.13
 40 21727001857107C         0
        A A                                               H E A LT H                               S060X0D,
                                                          HILLCREST-                               V 9 7 1 X X D

                                                          HILLCREST              MED

                                                          C T R / 11 8 4 7 2 2 7 7 9

                                           13001          NYU LANGONE                  ICD-10 G4452.G514,                        11/10/2017          11/10/2017     $162.26                  $8.58           $8.58
 40         21731701304904N 0
        Y   A                                             H O S P I TA L S /                       R200

                                                          1275632895
                                                   Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 93 of 100 PageID #: 230




                                                  ^£ms  amo»foRMioiott*»>«DiaiosiicVKB
                                                                                                                                                                                                                             CoordinaUon of
                                                                                                                                                                                                                 B c n o fl t s a n d R c c o v o i y




                                                                                                                                                                                                      To t a l           Reimbursed Conditional
                                                                                         P r o v i d e r             I C D            * * * D X       **HCPCS    /
                                                  Line Processing                                                                                                    From   Date   To     Date
T O S                      I C N                                                                                      I n d            Codes            D R G                                        Charges                  Amount                    Payment
                                                      # C o n t r a c t o r         Name/NPl#

                                                                                                                                                                     11/21/2017     11/21/2017           $8,642.41                    $362.87             $362.87
 40 21733100490604N                           0                 13001          NYU LANGONE                         lCD-10 G4452,G514,
                                                                               H O S P I TA L S /                                R200
                Y   A
                                                                               1275632895

                                                                                                                                                      H:70450        08/29/2017     08/29/2017         $436.00                           $35.14            $35.14
     71         5 5 111 7 2 5 0 4 3 1 0 4 0       001           01182          NORBASH,                             lCD-10 S0990XA,
                                                                               ALEXANDER M/                                R200
                                                                               1790752269

                                                                                                                                                                     08/29/2017         08/29/2017      $477.00                          $88.37             $88.37
                                                                0 11 8 2       AMINLARI, AMIR HlCD-10 R51,R200                                        H;99284
     71             551817251332400 0             0    1
                                                                               /1316964380

                                                                                                                                                                     09/08/2017         09/08/2017      $168.00                           $31.18            $31.18
     71             551817263326740 002                     0 1 1 8 2          TOLIA, VAISHAL MlCD-10 R31,S060XOD H: 99282
                                                                               /1013198696

                                                                                                                                                                      10/23/2017        10/23/2017      $710.00                        $185.91             $185.91
     71             751817297064440 0 0 1                        13202         PlLLAl, CINTHl /                     lCD-10 G4452,G514, H: 99205
                                                                                1538435953                                        R200

                                                                                                                                                                      11/21/2017        11/21/2017        $2,660.00                    $102.05             $102.05
     71             751117326905350           0 0 1              13202         SHEPHERD,                            ICD-10 G4452,G514 H: 70553
                                                                               TIMOTHY M/
                                                                                1427108737

                                                                                                                                                      H; 95812        11/29/2017        11/29/2017      $265.00                           $51.33            $51.33
     71             751117341830480           0   0     1        13202         LAJOIE, JOSIANE MlCD-10 G4452,G514,
                                                                               /1003824046                                        R200


 *+H -HCPCS Code. D-DRG Code
 *    *   *
              Part-A Claim Primary Diagnosis Code is denoted in bold font
                                                                                                           Sum of Total Charges                                                    $20,736.48

                                                                                                           To t a l R e i m b u r s e d A m o u n t                                $1,667.46

                                                                                                           Total Conditional Payments                                              $1,667.46




                                                                                                                                                                                                                                                                Page 6of 6
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 94 of 100 PageID #: 231
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 95 of 100 PageID #: 232

                                                                                                                               OCA Official Form No.: 960
                  AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                            (This form has been approved by the New York State Department of Health]
    Patient Name                                                                      Date of BirtI                          Social Security Numbei
    SHIRLEY BROWN
   Patient Address




  I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
  InaccordancewithNewYorkStateLawandthePrivacyRuleoftheHealthInsurancePortabilityandAccountabilityActof1996
  (HIPAA), Iunderstand that:
  1. This authorization may inciude disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
  TREATMENT,exceptpsychotherapynotes,andCONFIDENTIALHIV*RELATEDINFORMATIONonlyif1placemyinitials                                                               o n


  the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
  initial the line on the box in Item 9(a), Ispecifically authorize release of such information to the person(s) indicated in Item 8.
 2. If Iam authorizing the release of HIV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
 prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. 1
 understand that Ihave the right to request alist of people who may receive or use my HIV-related information without authorization. If
 Iexperience discrimination because of the release or disclosure of HIV-related information, Imay contact the New York State Division
 of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies                                       a r e

 responsible for protecting my rights.
 3. Ihave the right to revoke this authorization at any time by writing to the health care provider listed below. Iunderstand that Imay
 revoke this authorization except to the extent that action has already been taken based on this authorization.
 4. Iunderstand that signing this authorization is voluntary. My treatment, payment, enrollment in ahealth plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disclosure.
 5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9(b).
 7. Narne and address of health provider or entity to release this information:
H'i’ii U>n0one,|Dr PtU(xi -2lio & ( v '                                                               V.                            lor^i
 8.^NameandajWrp.cQnfnerson(s)orcategoryofpersontowhomthisinformationwiMbesent-
CVinon /Wrrnue.tPu-.’ie.ljBi,                                ipo                                                                                          tC
 9(a). Specific information to be released:
    Kr        MedicalRecordfrom(insertdate)^13-6jto(insertdate),LA
      □Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studie
              referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
      □O t h e r :                                                                               Include: {Indicate by Initialing)
                                                                                                             Alcohol/Drug Treatment
                                                                                                             Mental Health Information

Authorization to Discuss Health Information                                                                  H I V- R e l a t e d I n f o r m a t i o n

  (b) □By initialing here                       Iauthorize
                                     Initials                                     Name of individual health care provider
      to discuss my health information with my attorney, or agovernmental agency, listed here:

                                                (Attomey/Firm Name or Governmental Agency Name)
10. Reason for release of information:                                      11. Date or event on which this authorization will expire:
     □At request of individual
     aother: Litigation                                                     End of Litigation
12. If not the patient, name of person signing form:                        13. Authority to sign on behalf of patient:


All items on this form have been completed and my questions about this form have been answered. In addition, Ihave been provided a
copy of the form.
          [
    S'.                                                                       Date:

 Signature of pSieht cir representative authorized by law.
*Human Immunodeficiency Virus that causes AIDS. The New York State Publie Health Law protects information which reasonably could
  identify someone as having HIV symptoms or infection and information regarding aperson’s contacts.
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 96 of 100 PageID #: 233

                                                                                                                                    OCA Official Form No.: 960
                     AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                       [This form has been approved by the New York State Department of Health]
    Patient Name                                                                            Date of Birth

     SHIRLEY BROWN
   Patient Address



                   aumorizei
                               representative, request that health information regarding my care and treatment be released as set forth on this form:
  In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
  (HIPAA), Iunderstand that:
  1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
 TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if Iplace my initials                                                    o n


 the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
 initial the line on the box in Item 9(a), Ispecifically authorize release of such information to the person(s) indicated in Item 8.
 2. If Iam authorizing the release of HIV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
 prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
 understand that Ihave the right to request alist of people who may receive or use my HIV-related information without authorization. If
 Iexperience discrimination because of the release or disclosure of HIV-related information, Imay contact the New York State Division
 of Human Rights at (212) 480-2493 or the New York City Commission of Human Rights at (212) 306-7450. These agencies                                           a r e

 responsible for protecting my rights.
 3. Ihave the right to revoke this authorization at any time by writing to the health care provider listed below. Iunderstand that Imay
 revoke this authorization except to the extent that action has already been taken based on this authorization.
 4. Iunderstand that signing this authorization is voluntary. My treatment, payment, enrollment in ahealth plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disclosure.
 5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
 6 . T H I S A U T H O R I Z AT I O N D O E S N O T A U T H O R I Z E Y O U T O D I S C U S S M Y H E A LT H I N F O R M AT I O N O R M E D I C A L
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9(b).
 7. Name and address of health provider or entity to release this information:
'LUvr-bOiO Oimc iWiiifh -7.iX)v-4- \iCU^lQo-r DiWe., -Yin                                                                                 ,CAA2-io5
 8. Name and aHHrp.cs nf nefson(s) or category of person to whom this information wiM be sent-^
CKnn-f. UP- loT i i j O > -                                                V.                          top                                   \o
 9(a).^^.ecificinformationtobereleased:
     ^t3^edical Record from (insert date)(insert^date)                       t o

          □Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
            referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
          □O t h e r :                                                                                Include: {Indicate by Initialing)
                                                                                                        c \ > s
                                                                                                                  Alcohol/Drug Treatment
                                                                                                                  Mental Health Information

Authorization to Discuss Health Information                                                                       H I V- R e l a t e d I n f o r m a t i o n

  (b) □By initialing here                           Iauthorize
                                         Initials                                      Name of individual health care provider
          to discuss my health information with my attorney, or agovernmental agency, listed here:

                                                    (Attomey/Firm Name or Governmental Agency Name)
10. Reason for release of information:                                          11. Date or event on which this authorization will expire:
     □At request of individual
     □Other; Litigation                                                            End of Litigation
12. If not the patient, name of person signing form;                            13. Authority to sign on behalf of patient:


All items on this form have been completed and my questions about this form have been answered. In addition, Ihave been provided a
copy of the form.
      r    -   .




                    ll                                                              Date:

 Signature of patient or representative authorized by law.
*Human Immunodeficiency Virus that causes AIDS. The New York State Public Health Law protects information which reasonably could
  identify someone as having HIV symptoms or infection and information regarding aperson’s contacts.
 Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 97 of 100 PageID #: 234

          ‘OCA                              O f fl c i a l                   Form                                     No.:                                  %0

          Jj
          AUTHORIZATION
                      FOR
                        RELEASE
                              OFHEALTH
                                     INFORMATION
                                               PURSUANT
                                                      TOHIPAA
                               (This form has been approved by the New York State Department of Health]
    Patient Name                                                                  Date of Bi                                   Social Security Number
     SHIRLEY BROWN
    Patient Address




    or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form:
  In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
  (HIPAA), Iunderstand that:
  1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
  TREATMENT,exceptpsychotherapynotes,andCONFIDENTIALHIV*RELATEDINFORMATIONonlyif1placemyinitials                                                             o n


  theappropriatelineinItem9(a).Intheeventthehealthinformationdescribedbelowincludesanyofthesetypesofinformation,andI
  initialthelineontheboxinItem9(a),Ispecificallyauthorizereleaseofsuchinformationtotheperson(s)indicatedinItem8.
  2. If Iam authorizing the release of HIV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
  prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
 understand that Ihave the right to request alist of people who may receive or use my HIV-related information without authorization. If
 Iexperience discrimination because of the release or disclosure of HIV-related information, Imay contact the New York State Division
 ofHumanRightsat(212)480-2493ortheNewYorkCityCommissionofHumanRightsat(212)306-7450.Theseagencies                                                           a r e

 responsible for protecting my rights.
 3.Ihavetherighttorevokethisauthorizationatanytimebywritingtothehealthcareproviderlistedbelow.1understandthatImay
 revoke this authorization except to the extent that action has already been taken based on this authorization.
 4. Iunderstand that signing this authorization is voluntary. My treatment, payment, enrollment in ahealth plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disclosure.
 5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9(b).
 7. Name and address of health provider or entity to release this information:
     l\ \4-h ‘biOr, 6. V a i . V .                                    ioo                                                                                           IU
 8, Name and nfnefs6n^)orc&tegoryofpersontowhomthisinformationwillbesent'
 9(a). ^ecific information to be released:                         /I                          --
    ^^Medical         Record from (insert date)                          date)
                                                                             (insert
                                                                                ^        to
      Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
          referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
      □O t h e r :
                                                                                               Include: {Indicate by Initialing)
                                                                                                    > / C > A l c o h o l / D r u e Tr e a t m e n t

                                                                                               im:MentalHealthInformation
Authorization to Discuss Health Information                                                                    H I V- R e l a t e d I n f o r m a t i o n

  (b) □By initialing here                      1authorize
                                 Initials                                     Name of individual health care provider
      to discuss my health information with my attorney, or agovernmental agency, listed here:

                                              (Attorney/Firm Name or Governmental Agency Name)
10. Reason for release of information:                                  11. Date or event on which this authorization will expire:
     □At request of individual
     13 Other: Litigation                                                End of Litigation
12. If not the patient, name of person signing form:                    13. Authority to sign on behalf of patient:


All items on this form have been completed and my questions about this form have been answered. In addition, Ihave been provided
copy of the form.

                                                                          Date:

 Signature of patifent or representative authorized by law. '
*Human Immunodeficiency Virus that causesAIDS.The NewYork State Public Health Law protects information which reasonably could
   identify someone as having HIV symptoms or infection and information regarding aperson’s contacts.
 Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 98 of 100 PageID #: 235

                                                                                                                           OCA Official Form No.: 960
               AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                         (This form has been approved by the New York State Department of Health]
    Patient Name                                                                                                         Social Security Number
    SHIRLEY BROWN
    Patient Address




  I, or my authorized representative, request that health information regarding my care and treatment be released as set forth on this form;
  InaccordancewithNewYorkStateLawandthePrivacyRuleoftheHealthInsurancePortabilityandAccountabilityActof1996
  (HIPAA), Iunderstand that:
   1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
  TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if Iplace my initials                                           o n


  the appropriate line in Item 9(a). In the event the health information described below includes any of these types of information, and I
  initial the line on the box in Item 9(a), Ispecifically authorize release of such information to the person(s) indicated in Item 8.
  2. If Iam authorizing the release of HIV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
  prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
  understand that Ihave the right to request alist of people who may receive or use my HIV-related information without authorization. If
  Iexperience discrimination because of the release or disclosure of HIV-related information, Imay contact the New York State Division
 ofHumanRightsat(212)480-2493ortheNewYorkCityCommissionofHumanRightsat(212)306-7450.Theseagencies                                                      a r e

 responsible for protecting my rights.
 3. Ihave the right to revoke this authorization at any time by writing to the health care provider listed below. 1understand that Imay
 revoke this authorization except to the extent that action has already been taken based on this authorization.
 4. Iunderstand that signing this authorization is voluntary. My treatment, payment, enrollment in ahealth plan, or eligibility for
 benefits will not be conditioned upon my authorization of this disclosure.
 5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2), and this
 redisclosure may no longer be protected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
 CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9(b).
 7. Name and address of health provider or entity to release this information:
r>/.V^nnrv-h ^■BarQ-x:n -~i(Ue.. rOetC                          t               g              D                  9                      J
   Name and ^Hrp.cc nf Derson(sIor category of person to whom this information wiH be sent-
ChQn g- Qiir/yihUP- 'ic v _                                                                                                                   iDPI O
 9(a). Specific information to be released:                      ,
     fQ^edical Record from (insert date)                             leP-Di 1to (insert date)
      □Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studie
        referrals, consults, billing records, insurance records, and records sent to you by other health care providers.
      □O t h e r :
                                                                                             Include: {Indicate by Initialing)
                                                                                              S-3        Alcohol/Drug Treatment
                                                                                                         Mental Health Information

Authorization to Discuss Health Information                                                              H I V- R e l a t e d I n f o r m a t i o n

  (b) □By initialing here                   1authorize
                                 Initials                                     Name of individual health care provider
      to discuss my health information with my attorney, or agovernmental agency, listed here;

                                            (Attorney/Firm Name or Governmental Agency Name)
10. Reason for release of information;                                11. Date or event on which this authorization will expire:
     □At request of individual
     □Other; Litigation                                               End of Litigation
12. If not the patient, name of person signing form:                  13. Authority to sign on behalf of patient:


All items on this form have been completed and my questions about this form have been answered. In addition, Ihave been provided a
copy of the form.


      '^''h 11'RlT>2iJl                                                 Date;

  Signature of patientlLr representative authorized by law.
*Human Immunodeficiency Virus that causes AIDS. The New York State Public Health Law protects information which reasonably could
  identify someone as having HIV symptoms or infection and information regarding aperson’s eontaets.
                              Case 1:20-cv-01092-AMD-JO Document 1-18 Filed 02/27/20 Page 99 of 100 PageID #: 236
                                                                                                                                                                                              w
                                                                                                                                                 '


                                                                                                                                                                                                                               i
                                                                                                                                                         1
                                                                                                                                                                                                              S'
                                                                                               i?           El®                                                                ill-
                                                                                                                                                                                                                                                                I#
                                                                                                                                                                                                                                                                «


      ;:il


                                                                                                                                                                                                                                                      M-:
                                                                                                            m              m                                                                                             3*’
                                                                                                                                                             m
                                                                                                         ,i- # :                   ',fe                                                                                                 *
                                                                                                                                                                                                                                                  i\te-:
                                                                                                                                                                                              C
                                                                                                                       r^:                                           ■M                                     %
                                                                                'I                                                                   %
               m-p:                                                                                                                                                                                                      ;i:

                  'i£                                                                                                                                                                                                                                                4
                                                                                                                                            M                                                                                                                                                                s||
                                                                                                                                                                     I I
                                                                                                                                                                     m
                                                                                                                                                                                                                                                                                                             "m
                                                                                                                                                                 1                                                         W
                                                                                                                                                     M
                                                            ,.a.                                                                                                     ■#

                                                                                                                                                                                                                                                                                                                                  -t'     h

mM
                                 m                                          -
                                                                                                                                                             m: -                                              : t
                                                                                                                                                                                                                                                                                                  *                                           W
                                                                                                             ●5                                                                                                                                                                                               1
                                                                                                                                  'A                             m        M                                                                                                      ■1^
                                                                                                                                                                                                                                                                                                                                        t B

                                                                                                                                                                                      i m                                                                                              M'
                                                                                                    ip                                                                                                S:'                                                                         m.
                                                     'sJ-                                                                                                                                                                                                                                                                                 <:h\
                                                                                                                                                                                                                                                                                                      'S.
                                                                                                                                                                                                                                                      '




                                                                                                             '




                                                                                                                                                                                       ■'m-
If,                                                                                            Wi
                                                                                                                                                         m,
                                                                                                                                                                                                                                                          t '                           ■ S   '




                                                                                                                                                                                                            M
                                                                                                                                                                                                                                            ;h'

                                                                                                                                                                                                                                                                                                  ?                    p‘


                                                                                                                                                                                                                                                                                                             1 ^
                             r ^
                        M:                                                                                                                                                                            ■#
                                                                ■u^‘




             'M                                                                                                                                                                                                      #>
                                                                                                                                           ‘if
                                                                                                                                                                           *             :
                                         8                          ■:-f,
                                                                                                                                                                               m        m                          s *             H.
                                                                                                                                                                                                            ;f£\
                                                                                                                     -v'                                                                                                                                                     k
                                         i "                                                                                           .

                                                                                                                                                                                   W
                                               ' M
                                                                                                                                                                                                  %                                                                              S i                     m




                                                                  TS:.                                                                                                                 %
                                                                                                                                                                                   IS                                                                                                                                       f e
                                                                                                                                                                                                                                                                                        m
                        %    M                                  3                                                ‘4-
                                     i                      ' j                            M
                                                                                                                                                                                                                                                                                   ?●
                                                                                                            ●:^i
                                                                                                                 U            <


                                                                                                           S:
                                                            .


                                                                                                                 i
                                                                                                                                                                                                                                                                                         ll-

                                                                                                                           iC:.
                                                      I f 1%
                                                                                f                                                                                                                                                                 m
                                                                                                                                                                                                                                                                                                      ■f '



                                                                                    ,’*4                                           m a W:                                                                                                                                                                     3f.?l'




                                                                                                                                                                                                                                                  ■ms>
                                                                         w                                                                                                                                                                                               * 1 .
Case 1:20-cv-01092-AMD-JO Document 1-18 Filed
                                          1^ai.
                                                02/27/20
                                                 ^\J
                                                         Page 100 of 100 PageID #: 237
                       I w u o v v
     X1JIU5<A




     SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF QUEENS

     SHIRLEY BROWN,

                                        Plaintiff,

                       -against-

     AMERICAN AIRLINES GROUP INC.
     and JANE DOE,

                                        Defendants.




                           PLAINTIFF’S RESPONSE TO COMBINED DEMANDS


      Pursuantto22NYCRR130-1.1,theundersigned,anattorneydulyadmittedtopracticelawintheStateofNewYork,certifies
      that,uponinformationandbeliefbaseduponreasonableinquiry,thecontentionscontainedintheannexeddocumentarenot
     frivolous.

      Dated: _    January 24. 2020                      Signature:             ■V ' -

                                                                          /.            .Jacob LLevine
                                                        Print Signer's Name:




      Service of acopy of the within                                               ]     is hereby admitted.

      Dated:

                                                                     Attorney(s) for




                                     LERNER, ARNOLD &WINSTON, LLP
                                          475 Park Avenue South, 28'*^ Floor
                                             New York, New York 10016
                                                     (212)686-4655
